


                                                                  EXECUTION COPY

================================================================================


                      AMENDED AND RESTATED TRUST AGREEMENT

                                      among


                                MORTGAGEIT, INC.,
                                  as Depositor


                    JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
                               as Property Trustee


                      CHASE BANK USA, NATIONAL ASSOCIATION,
                               as Delaware Trustee

                                       and


                    THE ADMINISTRATIVE TRUSTEES NAMED HEREIN
                           as Administrative Trustees


                                ----------------


                           Dated as of April 13, 2005


                                ----------------


                           MORTGAGEIT CAPITAL TRUST I


================================================================================






                                                CONTENTS

CLAUSE                                                                                               PAGE

ARTICLE I.     Defined Terms...........................................................................1

    Section 1.1.     Definitions.......................................................................1

ARTICLE II.    The Trust..............................................................................11

    Section 2.1.     Name.............................................................................11

    Section 2.2.     Office of the Delaware Trustee; Principal Place of Business......................11

    Section 2.3.     Initial Contribution of Trust Property; Fees, Costs and Expenses.................11

    Section 2.4.     Purposes of Trust................................................................11

    Section 2.5.     Authorization to Enter into Certain Transactions.................................12

    Section 2.6.     Assets of Trust..................................................................14

    Section 2.7.     Title to Trust Property..........................................................14

ARTICLE III.   Payment Account; Paying Agents.........................................................15

    Section 3.1.     Payment Account..................................................................15

    Section 3.2.     Appointment of Paying Agents.....................................................15

ARTICLE IV.    Distributions; Redemption..............................................................16

    Section 4.1.     Distributions....................................................................16

    Section 4.2.     Redemption.......................................................................17

    Section 4.3.     Subordination of Common Securities...............................................19

    Section 4.4.     Payment Procedures...............................................................20

    Section 4.5.     Withholding Tax..................................................................20

    Section 4.6.     Tax Returns and Other Reports....................................................21

    Section 4.7.     Payment of Taxes, Duties, Etc. of the Trust......................................21

    Section 4.8.     Payments under Indenture or Pursuant to Direct Actions...........................21

    Section 4.9.     Exchanges........................................................................21

    Section 4.10.    Calculation Agent................................................................22

    Section 4.11.    Certain Accounting Matters.......................................................23

ARTICLE V.     Securities.............................................................................24

    Section 5.1.     Initial Ownership................................................................24

    Section 5.2.     Authorized Trust Securities......................................................24

    Section 5.3.     Issuance of the Common Securities; Subscription and Purchase of Notes............24

    Section 5.4.     The Securities Certificates......................................................24

    Section 5.5.     Rights of Holders................................................................25

    Section 5.6.     Book-Entry Preferred Securities..................................................25

    Section 5.7.     Registration of Transfer and Exchange of Preferred Securities Certificates.......27



                                        i





                                                CONTENTS

CLAUSE                                                                                               PAGE

    Section 5.8.     Mutilated, Destroyed, Lost or Stolen Securities Certificates.....................28

    Section 5.9.     Persons Deemed Holders...........................................................29

    Section 5.10.    Cancellation.....................................................................29

    Section 5.11.    Ownership of Common Securities by Depositor......................................30

    Section 5.12.    Restricted Legends...............................................................30

    Section 5.13.    Form of Certificate of Authentication............................................32

ARTICLE VI.    Meetings; Voting; Acts of Holders......................................................33

    Section 6.1.     Notice of Meetings...............................................................33

    Section 6.2.     Meetings of Holders of the Preferred Securities..................................33

    Section 6.3.     Voting Rights....................................................................33

    Section 6.4.     Proxies, Etc.....................................................................34

    Section 6.5.     Holder Action by Written Consent.................................................34

    Section 6.6.     Record Date for Voting and Other Purposes........................................34

    Section 6.7.     Acts of Holders..................................................................34

    Section 6.8.     Inspection of Records............................................................35

    Section 6.9.     Limitations on Voting Rights.....................................................35

    Section 6.10.    Acceleration of Maturity; Rescission of Annulment; Waivers of Past Defaults......36

ARTICLE VII.   Representations and Warranties.........................................................39

    Section 7.1.     Representations and Warranties of the Property Trustee and the Delaware Trustee..39

    Section 7.2.     Representations and Warranties of Depositor......................................40

ARTICLE VIII.  The Trustees...........................................................................41

    Section 8.1.     Number of Trustees...............................................................41

    Section 8.2.     Property Trustee Required........................................................41

    Section 8.3.     Delaware Trustee Required........................................................42

    Section 8.4.     Appointment of Administrative Trustees...........................................42

    Section 8.5.     Duties and Responsibilities of the Trustees......................................42

    Section 8.6.     Notices of Defaults and Extensions...............................................44

    Section 8.7.     Certain Rights of Property Trustee...............................................44

    Section 8.8.     Delegation of Power..............................................................47

    Section 8.9.     May Hold Securities..............................................................47

    Section 8.10.    Compensation; Reimbursement; Indemnity...........................................47

    Section 8.11.    Resignation and Removal; Appointment of Successor................................48

    Section 8.12.    Acceptance of Appointment by Successor...........................................49

    Section 8.13.    Merger, Conversion, Consolidation or Succession to Business......................50



                                       ii





                                                CONTENTS

CLAUSE                                                                                               PAGE

    Section 8.14.    Not Responsible for Recitals or Issuance of Securities...........................50

    Section 8.15.    Property Trustee May File Proofs of Claim........................................50

    Section 8.16.    Reports to the Property Trustee..................................................51

ARTICLE IX.    Termination, Liquidation and Merger....................................................52

    Section 9.1.     Dissolution Upon Expiration Date.................................................52

    Section 9.2.     Early Termination................................................................52

    Section 9.3.     Termination......................................................................52

    Section 9.4.     Liquidation......................................................................52

    Section 9.5.     Mergers, Consolidations, Amalgamations or Replacements of Trust..................54

ARTICLE X.     Miscellaneous Provisions...............................................................55

    Section 10.1.    Limitation of Rights of Holders..................................................55

    Section 10.2.    Agreed Tax Treatment of Trust and Trust Securities...............................55

    Section 10.3.    Amendment........................................................................56

    Section 10.4.    Separability.....................................................................57

    Section 10.5.    Governing Law....................................................................57

    Section 10.6.    Successors.......................................................................57

    Section 10.7.    Headings.........................................................................58

    Section 10.8.    Reports, Notices and Demands.....................................................58

    Section 10.9.    Agreement Not to Petition........................................................58

    Section 10.10.   Counterparts.....................................................................59

Exhibit A   Certificate of Trust of MortgageIT Capital Trust I

Exhibit B   Form of Common Securities Certificate

Exhibit C   Form of Preferred Securities Certificate

Exhibit D   Junior Subordinated Indenture

Exhibit E   Form of Transferor Certificate to be Executed for Transferees

Exhibit F   Form of Officer's Financial Certificate of the Depositor

Schedule A  Calculation of LIBOR



                                       iii



      THIS AMENDED AND RESTATED TRUST AGREEMENT, dated as of April 13, 2005,
among (i) MortgageIT, Inc., a New York corporation (including any successors or
permitted assigns, the "Depositor"), (ii) JPMorgan Chase Bank, National
Association, a national banking association, as property trustee (in such
capacity, the "Property Trustee"), (iii) Chase Bank USA, National Association, a
national banking association, as Delaware trustee (in such capacity, the
"Delaware Trustee"), (iv) Donald Epstein, an individual, Glenn J. Mouridy, an
individual and John R. Cuti, an individual, each of whose address is c/o
MortgageIT, Inc., 33 Maiden Lane, New York, NY 10038, as administrative trustees
(in such capacities, each an "Administrative Trustee" and, collectively, the
"Administrative Trustees" and, together with the Property Trustee and the
Delaware Trustee, the "Trustees") and (v) the several Holders, as hereinafter
defined.

                                   WITNESSETH

      WHEREAS, the Depositor and the Delaware Trustee have heretofore created a
Delaware statutory trust pursuant to the Delaware Statutory Trust Act by
entering into a Trust Agreement, dated as of April 7, 2005 (the "Original Trust
Agreement"), and by executing and filing with the Secretary of State of the
State of Delaware the Certificate of Trust, substantially in the form attached
as Exhibit A; and

      WHEREAS, the Depositor and the Trustees desire to amend and restate the
Original Trust Agreement in its entirety as set forth herein to provide for,
among other things, (i) the issuance of the Common Securities by the Trust to
the Depositor, (ii) the issuance and sale of the Preferred Securities by the
Trust pursuant to the Purchase Agreement and (iii) the acquisition by the Trust
from the Depositor of all of the right, title and interest in and to the Notes;

      NOW, THEREFORE, in consideration of the agreements and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, for the benefit of the
other parties and for the benefit of the Holders, hereby amends and restates the
Original Trust Agreement in its entirety and agrees as follows:

                                   ARTICLE I.

                                  DEFINED TERMS

      SECTION 1.1.    Definitions.

      For all purposes of this Trust Agreement, except as otherwise expressly
provided or unless the context otherwise requires:

            (a)   the terms defined in this Article I have the meanings assigned
      to them in this Article I;

            (b)   the words "include", "includes" and "including" shall be
      deemed to be followed by the phrase "without limitation";




            (c)   all accounting terms used but not defined herein have the
      meanings assigned to them in accordance with United States generally
      accepted accounting principles;

            (d)   unless the context otherwise requires, any reference to an
      "Article", a "Section", a "Schedule" or an "Exhibit" refers to an Article,
      a Section, a Schedule or an Exhibit, as the case may be, of or to this
      Trust Agreement;

            (e)   the words "hereby", "herein", "hereof" and "hereunder" and
      other words of similar import refer to this Trust Agreement as a whole and
      not to any particular Article, Section or other subdivision;

            (f)   a reference to the singular includes the plural and vice
      versa; and

            (g)   the masculine, feminine or neuter genders used herein shall
      include the masculine, feminine and neuter genders.

      "Act" has the meaning specified in Section 6.7.

      "Additional Interest" has the meaning specified in Section 1.1 of the
Indenture.

      "Additional Interest Amount" means, with respect to Trust Securities of a
given Liquidation Amount and/or a given period, the amount of Additional
Interest paid by the Depositor on a Like Amount of Notes for such period.

      "Additional Taxes" has the meaning specified in Section 1.1 of the
Indenture.

      "Additional Tax Sums" has the meaning specified in Section 10.5 of the
Indenture.

      "Administrative Trustee" means each of the Persons identified as an
"Administrative Trustee" in the preamble to this Trust Agreement, solely in each
such Person's capacity as Administrative Trustee of the Trust and not in such
Person's individual capacity, or any successor Administrative Trustee appointed
as herein provided.

      "Affiliate" of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
"control" when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative to the
foregoing.

      "Applicable Depositary Procedures" means, with respect to any transfer or
transaction involving a Book-Entry Preferred Security, the rules and procedures
of the Depositary for such Book-Entry Preferred Security, in each case to the
extent applicable to such transaction and as in effect from time to time.


                                        2



      "Bankruptcy Event" means, with respect to any Person:

            (a) the entry of a decree or order by a court having
            jurisdiction in the premises (i) judging such Person a
            bankrupt or insolvent, (ii) approving as properly filed a
            petition seeking reorganization, arrangement, adjudication
            or composition of or in respect of such Person under any
            applicable Federal or state bankruptcy, insolvency,
            reorganization or other similar law, (iii) appointing a
            custodian, receiver, liquidator, assignee, trustee,
            sequestrator or other similar official of such Person or
            of any substantial part of its property or (iv) ordering
            the winding up or liquidation of its affairs, and the
            continuance of any such decree or order unstayed and in
            effect for a period of sixty (60) consecutive days; or

            (b) the institution by such Person of proceedings to be
            adjudicated a bankrupt or insolvent, or the consent by it
            to the institution of bankruptcy or insolvency proceedings
            against it, or the filing by it of a petition or answer or
            consent seeking reorganization or relief under any
            applicable Federal or State bankruptcy, insolvency,
            reorganization or other similar law, or the consent by it
            to the filing of any such petition or to the appointment
            of a custodian, receiver, liquidator, assignee, trustee,
            sequestrator or similar official of such Person or of any
            substantial part of its property, or the making by it of
            an assignment for the benefit of creditors, or the
            admission by it in writing of its inability to pay its
            debts generally as they become due and its willingness to
            be adjudicated a bankrupt or insolvent, or the taking of
            corporate action by such Person in furtherance of any such
            action.

      "Bankruptcy Laws" means all Federal and state bankruptcy, insolvency,
reorganization and other similar laws, including the United States Bankruptcy
Code.

      "Book-Entry Preferred Security" means a Preferred Security, the ownership
and transfers of which shall be made through book entries by a Depositary.

      "Business Day" means a day other than (a) a Saturday or Sunday, (b) a day
on which banking institutions in the City of New York are authorized or required
by law or executive order to remain closed or (c) a day on which the Corporate
Trust Office is closed for business.

      "Calculation Agent" has the meaning specified in Section 4.10.

      "Closing Date" has the meaning specified in the Purchase Agreement.

      "Code" means the United States Internal Revenue Code of 1986, as amended.

      "Commission" means the Securities and Exchange Commission, as from time to
time constituted, created under the Exchange Act or, if at any time after the
execution of this Trust


                                        3



Agreement such Commission is not existing and performing the duties assigned to
it, then the body performing such duties at such time.

      "Common Securities Certificate" means a certificate evidencing ownership
of Common Securities, substantially in the form attached as Exhibit B.

      "Common Security" means an undivided beneficial interest in the assets of
the Trust, having a Liquidation Amount of $1,000 and having the rights provided
therefor in this Trust Agreement.

      "Corporate Trust Office" means the principal office of the Property
Trustee at which any particular time its corporate trust business shall be
administered, which office at the date of this Trust Agreement is located at 600
Travis, 50th Floor, Houston, Texas 77002, Attention: Institutional Trust
Services--MortgageIT Capital Trust I.

      "Definitive Preferred Securities Certificates" means Preferred Securities
issued in certificated, fully registered form that are not Global Preferred
Securities.

      "Delaware Statutory Trust Act" means Chapter 38 of Title 12 of the
Delaware Code, 12 Del. Code SS. 3801 et seq., or any successor statute thereto,
in each case as amended from time to time.

      "Delaware Trustee" means the Person identified as the "Delaware Trustee"
in the preamble to this Trust Agreement, solely in its capacity as Delaware
Trustee of the Trust and not in its individual capacity, or its successor in
interest in such capacity, or any successor Delaware Trustee appointed as herein
provided.

      "Depositary" means an organization registered as a clearing agency under
the Exchange Act that is designated as Depositary by the Depositor or any
successor thereto. DTC will be the initial Depositary.

      "Depositary Participant" means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.

      "Depositor" has the meaning specified in the preamble to this Trust
Agreement and any successors and permitted assigns.

      "Depositor Affiliate" has the meaning specified in Section 4.9.

      "Distribution Date" has the meaning specified in Section 4.1(a)(i).

      "Distributions" means amounts payable in respect of the Trust Securities
as provided in Section 4.1.

      "DTC" means The Depository Trust Company, a New York corporation, or any
successor thereto.


                                        4



      "Early Termination Event" has the meaning specified in Section 9.2.

      "Event of Default" means any one of the following events (whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):

            (a) the occurrence of a Note Event of Default; or

            (b) default by the Trust in the payment of any
            Distribution when it becomes due and payable, and
            continuation of such default for a period of thirty (30)
            days; or

            (c) default by the Trust in the payment of any Redemption
            Price of any Trust Security when it becomes due and
            payable; or

            (d) default in the performance, or breach, in any material
            respect of any covenant or warranty of the Trustees in
            this Trust Agreement (other than those specified in clause
            (b) or (c) above) and continuation of such default or
            breach for a period of thirty (30) days after there has
            been given, by registered or certified mail, to the
            Trustees and to the Depositor by the Holders of at least
            twenty five percent (25%) in aggregate Liquidation Amount
            of the Outstanding Preferred Securities a written notice
            specifying such default or breach and requiring it to be
            remedied and stating that such notice is a "Notice of
            Default" hereunder; or

            (e) the occurrence of a Bankruptcy Event with respect to
            the Property Trustee if a successor Property Trustee has
            not been appointed within ninety (90) days thereof.

      "Exchange Act" means the Securities Exchange Act of 1934, and any
successor statute thereto, in each case as amended from time to time.

      "Expiration Date" has the meaning specified in Section 9.1.

      "Fiscal Year" shall be the fiscal year of the Trust, which shall be the
calendar year, or such other period as is required by the Code.

      "Global Preferred Security" means a Preferred Securities Certificate
evidencing ownership of Book-Entry Preferred Securities.

      "Holder" means a Person in whose name a Trust Security or Trust Securities
are registered in the Securities Register; any such Person shall be deemed to be
a beneficial owner within the meaning of the Delaware Statutory Trust Act.

      "Indemnified Person" has the meaning specified in Section 8.10(c).


                                        5



      "Indenture" means the Junior Subordinated Indenture executed and delivered
by the Depositor and the Note Trustee contemporaneously with the execution and
delivery of this Trust Agreement, for the benefit of the holders of the Notes, a
copy of which is attached hereto as Exhibit D, as amended or supplemented from
time to time.

      "Indenture Redemption Price" means the Optional Note Redemption Price or
the Special Note Redemption Price, as applicable.

      "Interest Payment Date" has the meaning specified in Section 1.1 of the
Indenture.

      "Investment Company Act" means the Investment Company Act of 1940, or any
successor statute thereto, in each case as amended from time to time.

      "Investment Company Event" has the meaning specified in Section 1.1 of the
Indenture.

      "LIBOR" has the meaning specified in Schedule A.

      "LIBOR Business Day" has the meaning specified in Schedule A.

      "LIBOR Determination Date" has the meaning specified in Schedule A.

      "Lien" means any lien, pledge, charge, encumbrance, mortgage, deed of
trust, adverse ownership interest, hypothecation, assignment, security interest
or preference, priority or other security agreement or preferential arrangement
of any kind or nature whatsoever.

      "Like Amount" means (a) with respect to a redemption of any Trust
Securities, Trust Securities having a Liquidation Amount equal to the principal
amount of Notes to be contemporaneously redeemed or paid at maturity in
accordance with the Indenture, the proceeds of which will be used to pay the
Redemption Price of such Trust Securities, (b) with respect to a distribution of
Notes to Holders of Trust Securities in connection with a dissolution of the
Trust, Notes having a principal amount equal to the Liquidation Amount of the
Trust Securities of the Holder to whom such Notes are distributed and (c) with
respect to any distribution of Additional Interest Amounts to Holders of Trust
Securities, Notes having a principal amount equal to the Liquidation Amount of
the Trust Securities in respect of which such distribution is made.

      "Liquidation Amount" means the stated amount of $1,000 per Trust Security.

      "Liquidation Date" means the date on which assets are to be distributed to
Holders in accordance with Section 9.4(a) hereunder following dissolution of the
Trust.

      "Liquidation Distribution" has the meaning specified in Section 9.4(d).

      "Majority in Liquidation Amount" means Common or Preferred Securities, as
the case may be, representing more than fifty percent (50%) of the aggregate
Liquidation Amount of all (or a specified group of) then Outstanding Common or
Preferred Securities, as the case may be.

      "Note Event of Default" means any "Event of Default" specified in Section
5.1 of the Indenture.


                                        6



      "Note Redemption Date" means, with respect to any Notes to be redeemed
under the Indenture, the date fixed for redemption of such Notes under the
Indenture.

      "Note Trustee" means the Person identified as the "Trustee" in the
Indenture, solely in its capacity as Trustee pursuant to the Indenture and not
in its individual capacity, or its successor in interest in such capacity, or
any successor Trustee appointed as provided in the Indenture.

      "Notes" means the Depositor's Floating Rate Junior Subordinated Notes
issued pursuant to the Indenture.

      "Officers' Certificate" means a certificate signed by the Chief Executive
Officer, the President or an Executive Vice President, and by the Chief
Financial Officer, Treasurer or an Assistant Treasurer, of the Depositor, and
delivered to the Trustees. Any Officers' Certificate delivered with respect to
compliance with a condition or covenant provided for in this Trust Agreement
(other than the certificate provided pursuant to Section 8.16 which is not an
Officers' Certificate) shall include:

            (a) a statement by each officer signing the Officers'
            Certificate that such officer has read the covenant or
            condition and the definitions relating thereto;

            (b) a brief statement of the nature and scope of the
            examination or investigation undertaken by such officer in
            rendering the Officers' Certificate;

            (c) a statement that such officer has made such
            examination or investigation as, in such officer's
            opinion, is necessary to enable such officer to express an
            informed opinion as to whether or not such covenant or
            condition has been complied with; and

            (d) a statement as to whether, in the opinion of such
            officer, such condition or covenant has been complied
            with.

      "Operative Documents" means the Purchase Agreement, the Indenture, the
Trust Agreement, the Notes and the Trust Securities.

      "Opinion of Counsel" means a written opinion of counsel, who may be
counsel for, or an employee of, the Depositor or any Affiliate of the Depositor.

      "Optional Redemption Price" means, with respect to any Trust Security, an
amount equal to one hundred percent (100%) of the Liquidation Amount of such
Trust Security on the Redemption Date, plus accumulated and unpaid Distributions
to the Redemption Date, plus the related amount of the premium, if any, and/or
accrued interest, including Additional Interest, if any, thereon paid by the
Depositor upon the concurrent redemption or payment at maturity of a Like Amount
of Notes.


                                        7



      "Optional Note Redemption Price" means, with respect to any Note to be
redeemed on any Redemption Date under the Indenture, an amount equal to one
hundred percent (100%) of the outstanding principal amount of such Note,
together with accrued interest, including any Additional Interest (to the extent
legally enforceable), thereon through but not including the date fixed as such
Redemption Date.

      "Original Issue Date" means the date of original issuance of the Trust
Securities.

      "Original Trust Agreement" has the meaning specified in the recitals to
this Trust Agreement.

      "Outstanding", when used with respect to any Trust Securities, means, as
of the date of determination, all Trust Securities theretofore executed and
delivered under this Trust Agreement, except:

            (a) Trust Securities theretofore canceled by the Property
            Trustee or delivered to the Property Trustee for
            cancellation;

            (b) Trust Securities for which payment or redemption money
            in the necessary amount has been theretofore deposited
            with the Property Trustee or any Paying Agent in trust for
            the Holders of such Trust Securities; provided, that if
            such Trust Securities are to be redeemed, notice of such
            redemption has been duly given pursuant to this Trust
            Agreement; and

            (c) Trust Securities that have been paid or in exchange
            for or in lieu of which other Trust Securities have been
            executed and delivered pursuant to the provisions of this
            Trust Agreement, unless proof satisfactory to the Property
            Trustee is presented that any such Trust Securities are
            held by Holders in whose hands such Trust Securities are
            valid, legal and binding obligations of the Trust;

provided, that in determining whether the Holders of the requisite Liquidation
Amount of the Outstanding Preferred Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Preferred
Securities owned by the Depositor, any Trustee or any Affiliate of the Depositor
or of any Trustee shall be disregarded and deemed not to be Outstanding, except
that (i) in determining whether any Trustee shall be protected in relying upon
any such request, demand, authorization, direction, notice, consent or waiver,
only Preferred Securities that such Trustee knows to be so owned shall be so
disregarded and (ii) the foregoing shall not apply at any time when all of the
Outstanding Preferred Securities are owned by the Depositor, one or more of the
Trustees and/or any such Affiliate. Preferred Securities so owned that have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Administrative Trustees the pledgee's right so to act
with respect to such Preferred Securities and that the pledgee is not the
Depositor, any Trustee or any Affiliate of the Depositor or of any Trustee.

      "Owner" means each Person who is the beneficial owner of Book-Entry
Preferred Securities as reflected in the records of the Depositary or, if a
Depositary Participant is not the beneficial owner, then the beneficial owner as
reflected in the records of the Depositary Participant.


                                        8



      "Paying Agent" means any Person authorized by the Administrative Trustees
to pay Distributions or other amounts in respect of any Trust Securities on
behalf of the Trust.

      "Payment Account" means a segregated non-interest-bearing corporate trust
account maintained by the Property Trustee for the benefit of the Holders in
which all amounts paid in respect of the Notes will be held and from which the
Property Trustee, through the Paying Agent, shall make payments to the Holders
in accordance with Sections 3.1, 4.1 and 4.2.

      "Person" means a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint stock company, company,
limited liability company, trust, unincorporated association or government, or
any agency or political subdivision thereof, or any other entity of whatever
nature.

      "Preferred Security" means an undivided beneficial interest in the assets
of the Trust, having a Liquidation Amount of $1,000 and having the rights
provided therefor in this Trust Agreement.

      "Preferred Securities Certificate" means a certificate evidencing
ownership of Preferred Securities, substantially in the form attached as Exhibit
C.

      "Property Trustee" means the Person identified as the "Property Trustee"
in the preamble to this Trust Agreement, solely in its capacity as Property
Trustee of the Trust and not in its individual capacity, or its successor in
interest in such capacity, or any successor Property Trustee appointed as herein
provided.

      "Purchase Agreement" means the Purchase Agreement executed and delivered
by the Trust and the Depositor, on the one hand, and Taberna Preferred Funding
I, Ltd. and Merrill Lynch International, collectively as purchaser, on the other
hand, contemporaneously with the execution and delivery of this Trust Agreement,
as amended from time to time.

      "QIB" means a "qualified institutional buyer" as defined in Rule 144A
under the Securities Act of 1933, as amended.

      "QP" means a "qualified purchaser" as defined in Section 2(a)(51) of the
Investment Company Act of 1940, as amended.

      "QIB/QP" means a QIB that is also a QP.

      "Redemption Date" means, with respect to any Trust Security to be
redeemed, the date fixed for such redemption by or pursuant to this Trust
Agreement; provided, that each Note Redemption Date and the stated maturity (or
any date of principal repayment upon early maturity) of the Notes shall be a
Redemption Date for a Like Amount of Trust Securities.

      "Redemption Price" means the Special Redemption Price or Optional
Redemption Price, as applicable. If the Depositor has redeemed the Notes at the
Special Note Redemption Price, the Trust shall redeem the Trust Securities at
the Special Redemption Price. If the Depositor has redeemed the Notes at the
Optional Note Redemption Price, the Trust shall redeem the Trust Securities at
the Optional Redemption Price.


                                        9



      "Reference Banks" has the meaning specified in Schedule A.

      "Responsible Officer" means, with respect to the Property Trustee, the
officer in the Institutional Trust Services department of the Property Trustee
having direct responsibility for the administration of this Trust Agreement.

      "Securities Act" means the Securities Act of 1933, and any successor
statute thereto, in each case as amended from time to time.

      "Securities Certificate" means any one of the Common Securities
Certificates or the Preferred Securities Certificates.

      "Securities Register" and "Securities Registrar" have the respective
meanings specified in Section 5.7.

      "Special Redemption Price" means, with respect to any Trust Security, an
amount equal to one hundred seven and one half percent (107.5%) of the
Liquidation Amount of such Trust Security on the Redemption Date, plus
accumulated and unpaid Distributions to the Redemption Date, plus the related
amount of the premium, if any, and/or accrued interest, including Additional
Interest, if any, thereon paid by the Depositor upon the concurrent redemption
or payment at maturity of a Like Amount of Notes.

      "Special Note Redemption Price" means, with respect to any Note to be
redeemed on any Redemption Date under the Indenture, an amount equal to one
hundred seven and one half percent (107.5%) of the outstanding principal amount
of such Note, together with accrued interest, including Additional Interest,
thereon through but not including the date fixed as such Redemption Date.

      "Successor Securities" has the meaning specified in Section 9.5(a).

      "Tax Event" has the meaning specified in Section 1.1 of the Indenture.

      "Trust" means the Delaware statutory trust known as "MortgageIT Capital
Trust I," which was created on April 7, 2005 under the Delaware Statutory Trust
Act pursuant to the Original Trust Agreement and the filing of the Certificate
of Trust, and continued pursuant to this Trust Agreement.

      "Trust Agreement" means this Amended and Restated Trust Agreement, as the
same may be modified, amended or supplemented from time to time in accordance
with the applicable provisions hereof, including all Schedules and Exhibits.

      "Trustees" means the Administrative Trustees, the Property Trustee and the
Delaware Trustee, each as defined in this Article I.

      "Trust Property" means (a) the Notes, (b) any cash on deposit in, or owing
to, the Payment Account and (c) all proceeds and rights in respect of the
foregoing and any other property and assets for the time being held or deemed to
be held by the Property Trustee pursuant to the trusts of this Trust Agreement.


                                       10



      "Trust Security" means any one of the Common Securities or the Preferred
Securities.

                                   ARTICLE II.

                                    THE TRUST

      SECTION 2.1.    Name.

      The trust continued hereby shall be known as "MortgageIT Capital Trust I",
as such name may be modified from time to time by the Administrative Trustees
following written notice to the Holders of Trust Securities and the other
Trustees, in which name the Trustees may conduct the business of the Trust, make
and execute contracts and other instruments on behalf of the Trust and sue and
be sued.

      SECTION 2.2.    Office of the Delaware Trustee; Principal Place of
Business.

      The address of the Delaware Trustee in the State of Delaware is Chase Bank
USA, National Association, 500 Stanton Christiana Road, Building 4 (3rd Floor),
Newark, DE 19713, Attention: Institutional Trust Services, or such other address
in the State of Delaware as the Delaware Trustee may designate by written notice
to the Holders, the Depositor, the Property Trustee and the Administrative
Trustees. The principal executive office of the Trust is 33 Maiden Lane, New
York, New York 10038, Attention: Glenn J. Mouridy. as such address may be
changed from time to time by the Administrative Trustees following written
notice to the Holders and the other Trustees.

      SECTION 2.3.    Initial Contribution of Trust Property; Fees, Costs and
Expenses.

      The Property Trustee acknowledges receipt from the Depositor in connection
with the Original Trust Agreement of the sum of ten dollars ($10), which
constituted the initial Trust Property. The Depositor shall pay all fees, costs
and expenses of the Trust (except with respect to the Trust Securities) as they
arise or shall, upon request of any Trustee, promptly reimburse such Trustee for
any such fees, costs and expenses paid by such Trustee. The Depositor shall make
no claim upon the Trust Property for the payment of such fees, costs or
expenses.

      SECTION 2.4.    Purposes of Trust.

      (a)   The exclusive purposes and functions of the Trust are to (i) issue
and sell Trust Securities and use the proceeds from such sale to acquire the
Notes and (ii) engage in only those activities necessary or incidental thereto.
The Delaware Trustee, the Property Trustee and the Administrative Trustees are
trustees of the Trust, and have all the rights, powers and duties to the extent
set forth herein. The Trustees hereby acknowledge that they are trustees of the
Trust.

      (b)   So long as this Trust Agreement remains in effect, the Trust (or the
Trustees acting on behalf of the Trust) shall not undertake any business,
activities or transaction except as expressly provided herein or contemplated
hereby. In particular, the Trust (or the Trustees acting on behalf of the Trust)
shall not (i) acquire any investments or engage in any activities not authorized
by this Trust Agreement, (ii) sell, assign, transfer, exchange, mortgage,
pledge, set-off


                                       11



or otherwise dispose of any of the Trust Property or interests therein,
including to Holders, except as expressly provided herein, (iii) incur any
indebtedness for borrowed money or issue any other debt, (iv) take or consent to
any action that would result in the placement of a Lien on any of the Trust
Property, (v) take or consent to any action that would reasonably be expected to
cause the Trust to become taxable as a corporation or classified as other than a
grantor trust for United States federal income tax purposes, (vi) take or
consent to any action that would cause the Notes to be treated as other than
indebtedness of the Depositor for United States federal income tax purposes or
(vii) take or consent to any action that would cause the Trust to be deemed to
be an "investment company" required to be registered under the Investment
Company Act.

      SECTION 2.5.    Authorization to Enter into Certain Transactions.

      (a)   The Trustees shall conduct the affairs of the Trust in accordance
with and subject to the terms of this Trust Agreement. In accordance with the
following provisions (i) and (ii), the Trustees shall have the authority to
enter into all transactions and agreements determined by the Trustees to be
appropriate in exercising the authority, express or implied, otherwise granted
to the Trustees, under this Trust Agreement, and to perform all acts in
furtherance thereof, including the following:

            (i)   As among the Trustees, each Administrative Trustee shall
      severally have the power and authority to act on behalf of the Trust with
      respect to the following matters:

                  (A)   the issuance and sale of the Trust Securities;

                  (B)   to cause the Trust to enter into, and to execute,
            deliver and perform on behalf of the Trust, such agreements as may
            be necessary or desirable in connection with the purposes and
            function of the Trust, including, without limitation, a common
            securities subscription agreement and a junior subordinated note
            purchase agreement;

                  (C)   assisting in the sale of the Preferred Securities in one
            or more transactions exempt from registration under the Securities
            Act, and in compliance with applicable state securities or blue sky
            laws;

                  (D)   assisting in the sending of notices (other than notices
            of default) and other information regarding the Trust Securities and
            the Notes to the Holders in accordance with this Trust Agreement;

                  (E)   the appointment of a Paying Agent and Securities
            Registrar in accordance with this Trust Agreement;

                  (F)   execution of the Trust Securities on behalf of the Trust
            in accordance with this Trust Agreement;

                  (G)   execution and delivery of closing certificates, if any,
            pursuant to the Purchase Agreement and application for a taxpayer
            identification number for the Trust;


                                       12



                  (H)   preparation and filing of all applicable tax returns and
            tax information reports that are required to be filed on behalf of
            the Trust;

                  (I)   establishing a record date with respect to all actions
            to be taken hereunder that require a record date to be established,
            except as provided in Section 6.10(a);

                  (J)   unless otherwise required by the Delaware Statutory
            Trust Act to execute on behalf of the Trust (either acting alone or
            together with the other Administrative Trustees) any documents that
            such Administrative Trustee has the power to execute pursuant to
            this Trust Agreement; and

                  (K)   the taking of any action incidental to the foregoing as
            such Administrative Trustee may from time to time determine is
            necessary or advisable to give effect to the terms of this Trust
            Agreement.

            (ii)  As among the Trustees, the Property Trustee shall have the
      power, duty and authority to act on behalf of the Trust with respect to
      the following matters:

                  (A)   the receipt and holding of legal title of the Notes;

                  (B)   the establishment of the Payment Account;

                  (C)   the collection of interest, principal and any other
            payments made in respect of the Notes and the holding of such
            amounts in the Payment Account;

                  (D)   the distribution through the Paying Agent of amounts
            distributable to the Holders in respect of the Trust Securities;

                  (E)   the exercise of all of the rights, powers and privileges
            of a holder of the Notes in accordance with the terms of this Trust
            Agreement;

                  (F)   the sending of notices of default and other information
            regarding the Trust Securities and the Notes to the Holders in
            accordance with this Trust Agreement;

                  (G)   the distribution of the Trust Property in accordance
            with the terms of this Trust Agreement;

                  (H)   to the extent provided in this Trust Agreement, the
            winding up of the affairs of and liquidation of the Trust, provided
            that the Administrative Trustees shall have the power, duty and
            authority to act on behalf of the Trust with respect to the
            preparation, execution and filing of the certificate of cancellation
            of the Trust with the Secretary of State of the State of Delaware;
            and

                  (I)   the taking of any action incidental to the foregoing as
            the Property Trustee may from time to time determine is necessary or
            advisable to give effect to the terms of this Trust Agreement and
            protect and conserve the Trust Property


                                       13



            for the benefit of the Holders (without consideration of the effect
            of any such action on any particular Holder).

      (b)   In connection with the issue and sale of the Preferred Securities,
the Depositor shall have the right and responsibility to assist the Trust with
respect to, or effect on behalf of the Trust, the following (and any actions
taken by the Depositor in furtherance of the following prior to the date of this
Trust Agreement are hereby ratified and confirmed in all respects):

            (i)   the negotiation of the terms of, and the execution and
      delivery of, the Purchase Agreement providing for the sale of the
      Preferred Securities in one or more transactions exempt from registration
      under the Securities Act, and in compliance with applicable state
      securities or blue sky laws; and

            (ii)  the taking of any other actions necessary or desirable to
      carry out any of the foregoing activities.

      (c)   Notwithstanding anything herein to the contrary, the Administrative
Trustees are authorized and directed to conduct the affairs of the Trust and
authorized to operate the Trust so that the Trust will not be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes, so that the Notes will be treated as indebtedness
of the Depositor for United States federal income tax purposes and so that the
Trust will not be deemed to be an "investment company" required to be registered
under the Investment Company Act. In respect thereof, each Administrative
Trustee is authorized to take any action, not inconsistent with applicable law,
the Certificate of Trust or this Trust Agreement, that such Administrative
Trustee determines in his or her discretion to be necessary or desirable for
such purposes, as long as such action does not adversely affect in any material
respect the interests of the Holders of the Outstanding Preferred Securities. In
no event shall the Administrative Trustees be liable to the Trust or the Holders
for any failure to comply with this Section 2.5 to the extent that such failure
results solely from a change in law or regulation or in the interpretation
thereof.

      (d)   Any action taken by a Trustee in accordance with its powers shall
constitute the act of and serve to bind the Trust. In dealing with any Trustee
acting on behalf of the Trust, no Person shall be required to inquire into the
authority of such Trustee to bind the Trust. Persons dealing with the Trust are
entitled to rely conclusively on the power and authority of any Trustee as set
forth in this Trust Agreement.

      SECTION 2.6.    Assets of Trust.

      The assets of the Trust shall consist of the Trust Property.

      SECTION 2.7.    Title to Trust Property.

      (a)   Legal title to all Trust Property shall be vested at all times in
the Property Trustee and shall be held and administered by the Property Trustee
in trust for the benefit of the Trust and the Holders in accordance with this
Trust Agreement.


                                       14



      (b)   The Holders shall not have any right or title to the Trust Property
other than the undivided beneficial interest in the assets of the Trust
conferred by their Trust Securities and they shall have no right to call for any
partition or division of property, profits or rights of the Trust except as
described below. The Trust Securities shall be personal property giving only the
rights specifically set forth therein and in this Trust Agreement.

                                  ARTICLE III.

                         PAYMENT ACCOUNT; PAYING AGENTS

      SECTION 3.1.    Payment Account.

      (a)   On or prior to the Closing Date, the Property Trustee shall
establish the Payment Account. The Property Trustee and the Paying Agent shall
have exclusive control and sole right of withdrawal with respect to the Payment
Account for the purpose of making deposits in and withdrawals from the Payment
Account in accordance with this Trust Agreement. All monies and other property
deposited or held from time to time in the Payment Account shall be held by the
Property Trustee in the Payment Account for the exclusive benefit of the Holders
and for Distribution as herein provided.

      (b)   The Property Trustee shall deposit in the Payment Account, promptly
upon receipt, all payments of principal of or interest on, and any other
payments with respect to, the Notes. Amounts held in the Payment Account shall
not be invested by the Property Trustee pending distribution thereof.

      SECTION 3.2.    Appointment of Paying Agents.

      The Paying Agent shall initially be the Property Trustee. The Paying Agent
shall make Distributions to Holders from the Payment Account and shall report
the amounts of such Distributions to the Property Trustee and the Administrative
Trustees. Any Paying Agent shall have the revocable power to withdraw funds from
the Payment Account solely for the purpose of making the Distributions referred
to above. The Administrative Trustees may revoke such power and remove the
Paying Agent in their sole discretion. Any Person acting as Paying Agent shall
be permitted to resign as Paying Agent upon thirty (30) days' written notice to
the Administrative Trustees and the Property Trustee. If the Property Trustee
shall no longer be the Paying Agent or a successor Paying Agent shall resign or
its authority to act be revoked, the Administrative Trustees shall appoint a
successor (which shall be a bank or trust company) to act as Paying Agent. Such
successor Paying Agent appointed by the Administrative Trustees shall execute
and deliver to the Trustees an instrument in which such successor Paying Agent
shall agree with the Trustees that as Paying Agent, such successor Paying Agent
will hold all sums, if any, held by it for payment to the Holders in trust for
the benefit of the Holders entitled thereto until such sums shall be paid to
such Holders. The Paying Agent shall return all unclaimed funds to the Property
Trustee and upon removal of a Paying Agent such Paying Agent shall also return
all funds in its possession to the Property Trustee. The provisions of Article
VIII shall apply to the Property Trustee also in its role as Paying Agent, for
so long as the Property Trustee shall act as Paying Agent and, to the extent
applicable, to any other Paying Agent appointed hereunder.


                                       15



Any reference in this Trust Agreement to the Paying Agent shall include any
co-paying agent unless the context requires otherwise.

                                   ARTICLE IV.

                            DISTRIBUTIONS; REDEMPTION

      SECTION 4.1.    Distributions.

      (a)   The Trust Securities represent undivided beneficial interests in the
Trust Property, and Distributions (including any Additional Interest Amounts)
will be made on the Trust Securities at the rate and on the dates that payments
of interest (including any Additional Interest) are made on the Notes.
Accordingly:

            (i)   Distributions on the Trust Securities shall be cumulative, and
      shall accumulate whether or not there are funds of the Trust available for
      the payment of Distributions. Distributions shall accumulate from April
      13, 2005, and, except as provided in clause (ii) below, shall be payable
      quarterly in arrears on March 30, June 30, September 30 and December 30 of
      each year, commencing on June 30, 2005. If any date on which a
      Distribution is otherwise payable on the Trust Securities is not a
      Business Day, then the payment of such Distribution shall be made on the
      next succeeding Business Day (and no interest shall accrue in respect of
      the amounts whose payment is so delayed for the period from and after each
      such date until the next succeeding Business Day), except that, if such
      Business Day falls in the next succeeding calendar year, such payment
      shall be made on the immediately preceding Business Day, in each case,
      with the same force and effect as if made on such date (each date on which
      Distributions are payable in accordance with this Section 4.1(a)(i), a
      "Distribution Date");

            (ii)  Reserved.

            (iii) Distributions shall accumulate in respect of the Trust
      Securities at a variable rate equal to LIBOR plus 3.75% per annum of the
      Liquidation Amount of the Trust Securities, such rate being the rate of
      interest payable on the Notes. LIBOR shall be determined by the
      Calculation Agent in accordance with Schedule A. The amount of
      Distributions payable for any period less than a full Distribution period
      shall be computed on the basis of a 360-day year and the actual number of
      days elapsed in the relevant Distribution period. The amount of
      Distributions payable for any period shall include any Additional Interest
      Amounts in respect of such period; and

            (iv)  Distributions on the Trust Securities shall be made by the
      Paying Agent from the Payment Account and shall be payable on each
      Distribution Date only to the extent that the Trust has funds then on hand
      and available in the Payment Account for the payment of such
      Distributions.

      (b)   Distributions on the Trust Securities with respect to a Distribution
Date shall be payable to the Holders thereof as they appear on the Securities
Register for the Trust Securities at


                                       16



the close of business on the relevant record date, which shall be at the close
of business on the fifteenth day (whether or not a Business Day) preceding the
relevant Distribution Date, except that Distributions and any Additional
Interest Amounts payable on the stated maturity (or any date of principal
repayment upon early maturity) of the principal of a Trust Security or on a
Redemption Date shall be paid to the Person to whom principal is paid.
Distributions payable on any Trust Securities that are not punctually paid on
any Distribution Date as a result of the Depositor having failed to make an
interest payment under the Notes will cease to be payable to the Person in whose
name such Trust Securities are registered on the relevant record date, and such
defaulted Distributions and any Additional Interest Amounts will instead be
payable to the Person in whose name such Trust Securities are registered on the
special record date, or other specified date for determining Holders entitled to
such defaulted Distribution and Additional Interest Amount, established in the
same manner, and on the same date, as such is established with respect to the
Notes under the Indenture.

      (c)   As a condition to the payment of any principal of or interest on
the Trust Securities without the imposition of withholding tax, the
Administrative Trustees shall require the previous delivery of properly
completed and signed applicable U.S. federal income tax certifications
(generally, an Internal Revenue Service Form W-9 (or applicable successor form)
in the case of a person that is a "United States person" within the meaning of
Section 7701(a)(30) of the Code or an Internal Revenue Service Form W-8 (or
applicable successor form) in the case of a person that is not a "United States
person" within the meaning of Section 7701(a)(30) of the Code) and any other
certification acceptable to it to enable the Property Trustee or any Paying
Agent to determine their respective duties and liabilities with respect to any
taxes or other charges that they may be required to pay, deduct or withhold in
respect of such Trust Securities.

      SECTION 4.2.    Redemption.

      (a)   On each Note Redemption Date and on the stated maturity (or any date
of principal repayment upon early maturity) of the Notes and on each other date
on (or in respect of) which any principal on the Notes is repaid, the Trust will
be required to redeem a Like Amount of Trust Securities at the Redemption Price.

      (b)   Notice of redemption shall be given by the Property Trustee by
first-class mail, postage prepaid, mailed not less than thirty (30) nor more
than sixty (60) days prior to the Redemption Date to each Holder of Trust
Securities to be redeemed, at such Holder's address appearing in the Securities
Register. All notices of redemption shall state:

            (i)   the Redemption Date;

            (ii)  the Redemption Price or, if the Redemption Price cannot be
      calculated prior to the time the notice is required to be sent, the
      estimate of the Redemption Price provided pursuant to the Indenture, as
      calculated by the Depositor, together with a statement that it is an
      estimate and that the actual Redemption Price will be calculated by the
      Calculation Agent on the fifth Business Day prior to the Redemption Date
      (and if an estimate is provided, a further notice shall be sent of the
      actual Redemption Price on the date that such Redemption Price is
      calculated);


                                       17



            (iii) if less than all the Outstanding Trust Securities are to be
      redeemed, the identification (and, in the case of partial redemption, the
      respective amounts) and Liquidation Amounts of the particular Trust
      Securities to be redeemed;

            (iv)  that on the Redemption Date, the Redemption Price will become
      due and payable upon each such Trust Security, or portion thereof, to be
      redeemed and that Distributions thereon will cease to accumulate on such
      Trust Security or such portion, as the case may be, on and after said
      date, except as provided in Section 4.2(d);

            (v)   the place or places where the Trust Securities are to be
      surrendered for the payment of the Redemption Price; and

            (vi)  such other provisions as the Property Trustee deems relevant.

      (c)   The Trust Securities (or portion thereof) redeemed on each
Redemption Date shall be redeemed at the Redemption Price with the proceeds from
the contemporaneous redemption or payment at maturity of Notes. Redemptions of
the Trust Securities (or portion thereof) shall be made and the Redemption Price
shall be payable on each Redemption Date only to the extent that the Trust has
funds then on hand and available in the Payment Account for the payment of such
Redemption Price. Under the Indenture, the Notes may be redeemed by the
Depositor on any Interest Payment Date, at the Depositor's option, on or after
March 30, 2010, in whole or in part, from time to time at the Optional Note
Redemption Price. The Notes may also be redeemed by the Depositor, at its option
pursuant to the terms of the Indenture, in whole but not in part, upon the
occurrence and during the continuation of an Investment Company Event or a Tax
Event, at the Special Note Redemption Price.

      (d)   If the Property Trustee gives a notice of redemption in respect of
any Preferred Securities, then by 10:00 A.M., New York City time, on the
Redemption Date, the Depositor shall deposit sufficient funds with the Property
Trustee to pay the Redemption Price. If such deposit has been made by such time,
then by 12:00 noon, New York City time, on the Redemption Date, the Property
Trustee will, with respect to Book-Entry Preferred Securities, irrevocably
deposit with the Depositary for such Book-Entry Preferred Securities, to the
extent available therefor, funds sufficient to pay the applicable Redemption
Price and will give such Depositary irrevocable instructions and authority to
pay the Redemption Price to the Holders of the Preferred Securities. With
respect to Preferred Securities that are not Book-Entry Preferred Securities,
the Property Trustee will irrevocably deposit with the Paying Agent, to the
extent available therefor, funds sufficient to pay the applicable Redemption
Price and will give the Paying Agent irrevocable instructions and authority to
pay the Redemption Price to the Holders of the Preferred Securities upon
surrender of their Preferred Securities Certificates. Notwithstanding the
foregoing, Distributions payable on or prior to the Redemption Date for any
Trust Securities (or portion thereof) called for redemption shall be payable to
the Holders of such Trust Securities as they appear on the Securities Register
on the relevant record dates for the related Distribution Dates. If notice of
redemption shall have been given and funds deposited as required, then upon the
date of such deposit, all rights of Holders holding Trust Securities (or portion
thereof) so called for redemption will cease, except the right of such Holders
to receive the Redemption Price and any Distribution payable in respect of the
Trust Securities on or prior to the Redemption Date, but without interest, and,
in the case of a partial redemption, the right of


                                       18



such Holders to receive a new Trust Security or Securities of authorized
denominations, in aggregate Liquidation Amount equal to the unredeemed portion
of such Trust Security or Securities, and such Securities (or portion thereof)
called for redemption will cease to be Outstanding. In the event that any date
on which any Redemption Price is payable is not a Business Day, then payment of
the Redemption Price payable on such date will be made on the next succeeding
Business Day (and no interest shall accrue in respect of the amounts whose
payment is so delayed for the period from and after each such date until the
next succeeding Business Day), except that, if such Business Day falls in the
next succeeding calendar year, such payment shall be made on the immediately
preceding Business Day, in each case, with the same force and effect as if made
on such date. In the event that payment of the Redemption Price in respect of
any Trust Securities (or portion thereof) called for redemption is improperly
withheld or refused and not paid either by the Trust, Distributions on such
Trust Securities (or portion thereof) will continue to accumulate, as set forth
in Section 4.1, from the Redemption Date originally established by the Trust for
such Trust Securities (or portion thereof) to the date such Redemption Price is
actually paid, in which case the actual payment date will be the date fixed for
redemption for purposes of calculating the Redemption Price.

      (e)   Subject to Section 4.3(a), if less than all the Outstanding Trust
Securities are to be redeemed on a Redemption Date, then the aggregate
Liquidation Amount of Trust Securities to be redeemed shall be allocated pro
rata to the Common Securities and the Preferred Securities based upon the
relative aggregate Liquidation Amounts of the Common Securities and the
Preferred Securities. The Preferred Securities to be redeemed shall be selected
on a pro rata basis based upon their respective Liquidation Amounts not more
than sixty (60) days prior to the Redemption Date by the Property Trustee from
the Outstanding Preferred Securities not previously called for redemption;
provided, that with respect to Holders that would be required to hold less than
one hundred (100) but more than zero (0) Trust Securities as a result of such
redemption, the Trust shall redeem Trust Securities of each such Holder so that
after such redemption such Holder shall hold either one hundred (100) Trust
Securities or such Holder no longer holds any Trust Securities, and shall use
such method (including, without limitation, by lot) as the Trust shall deem fair
and appropriate; and provided, further, that so long as the Preferred Securities
are Book-Entry Preferred Securities, such selection shall be made in accordance
with the Applicable Depositary Procedures for the Preferred Securities by such
Depositary. The Property Trustee shall promptly notify the Securities Registrar
in writing of the Preferred Securities (or portion thereof) selected for
redemption and, in the case of any Preferred Securities selected for partial
redemption, the Liquidation Amount thereof to be redeemed. For all purposes of
this Trust Agreement, unless the context otherwise requires, all provisions
relating to the redemption of Preferred Securities shall relate, in the case of
any Preferred Securities redeemed or to be redeemed only in part, to the portion
of the aggregate Liquidation Amount of Preferred Securities that has been or is
to be redeemed.

      (f)   The Trust in issuing the Trust Securities may use "CUSIP" numbers
(if then generally in use), and, if so, the Property Trustee shall indicate the
"CUSIP" numbers of the Trust Securities in notices of redemption and related
materials as a convenience to Holders; provided, that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Trust Securities or as contained in any notice of redemption and
related materials.


                                       19



      SECTION 4.3.    Subordination of Common Securities.

      (a)   Payment of Distributions (including any Additional Interest Amounts)
on, the Redemption Price of and the Liquidation Distribution in respect of, the
Trust Securities, as applicable, shall be made, pro rata among the Common
Securities and the Preferred Securities based on the Liquidation Amount of the
respective Trust Securities; provided, that if on any Distribution Date,
Redemption Date or Liquidation Date an Event of Default shall have occurred and
be continuing, no payment of any Distribution (including any Additional Interest
Amounts) on, Redemption Price of or Liquidation Distribution in respect of, any
Common Security, and no other payment on account of the redemption, liquidation
or other acquisition of Common Securities, shall be made unless payment in full
in cash of all accumulated and unpaid Distributions (including any Additional
Interest Amounts) on all Outstanding Preferred Securities for all Distribution
periods terminating on or prior thereto, or in the case of payment of the
Redemption Price the full amount of such Redemption Price on all Outstanding
Preferred Securities then called for redemption, or in the case of payment of
the Liquidation Distribution the full amount of such Liquidation Distribution on
all Outstanding Preferred Securities, shall have been made or provided for, and
all funds immediately available to the Property Trustee shall first be applied
to the payment in full in cash of all Distributions (including any Additional
Interest Amounts) on, or the Redemption Price of or the Liquidation Distribution
in respect of, the Preferred Securities then due and payable.

      (b)   In the case of the occurrence of any Event of Default, the Holders
of the Common Securities shall have no right to act with respect to any such
Event of Default under this Trust Agreement until all such Events of Default
with respect to the Preferred Securities have been cured, waived or otherwise
eliminated. Until all such Events of Default under this Trust Agreement with
respect to the Preferred Securities have been so cured, waived or otherwise
eliminated, the Property Trustee shall act solely on behalf of the Holders of
the Preferred Securities and not on behalf of the Holders of the Common
Securities, and only the Holders of all the Preferred Securities will have the
right to direct the Property Trustee to act on their behalf.

      SECTION 4.4.    Payment Procedures.

      Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Securities Register. If any Preferred Securities are held by a
Depositary, such Distributions thereon shall be made to the Depositary in
immediately available funds. Payments in respect of the Common Securities shall
be made in such manner as shall be mutually agreed between the Property Trustee
and the Holder of all the Common Securities.


                                       20



      SECTION 4.5.    Withholding Tax.

      (a)   The Trust and the Administrative Trustees shall comply with all
withholding and backup withholding tax requirements under United States federal,
state and local law. The Administrative Trustees on behalf of the Trust shall
request, and the Holders shall provide to the Trust, such forms or certificates
as are necessary to establish an exemption from withholding and backup
withholding tax with respect to each Holder and any representations and forms as
shall reasonably be requested by the Administrative Trustees on behalf of the
Trust to assist it in determining the extent of, and in fulfilling, its
withholding and backup withholding tax obligations. The Administrative Trustees
shall file required forms with applicable jurisdictions and, unless an exemption
from withholding and backup withholding tax is properly established by a Holder,
shall remit amounts withheld with respect to the Holder to applicable
jurisdictions. To the extent that the Trust is required to withhold and pay over
any amounts to any jurisdiction with respect to Distributions or allocations to
any Holder, the amount withheld shall be deemed to be a Distribution in the
amount of the withholding to the Holder. In the event of any claimed
overwithholding, Holders shall be limited to an action against the applicable
jurisdiction. If the amount required to be withheld was not withheld from actual
Distributions made, the Administrative Trustees on behalf of the Trust may
reduce subsequent Distributions by the amount of such required withholding.

      SECTION 4.6.    Tax Returns and Other Reports.

      The Administrative Trustees shall prepare (or cause to be prepared) at the
principal office of the Trust in the United States, as defined for purposes of
Treasury regulations section 301.7701-7, at the Depositor's expense, and file,
all United States federal, state and local tax and information returns and
reports required to be filed by or in respect of the Trust. The Administrative
Trustees shall prepare at the principal office of the Trust in the United
States, as defined for purposes of Treasury regulations section 301.7701-7, and
furnish (or cause to be prepared and furnished), by January 31 in each taxable
year of the Trust to each Holder all Internal Revenue Service forms and returns
required to be provided by the Trust. The Administrative Trustees shall provide
the Depositor, Cohen Bros. & Company and the Property Trustee with a copy of all
such returns and reports promptly after such filing or furnishing.

      SECTION 4.7.    Payment of Taxes, Duties, Etc. of the Trust.

      Upon receipt under the Notes of Additional Tax Sums and upon the written
direction of the Administrative Trustees, the Property Trustee shall promptly
pay, solely out of monies on deposit pursuant to this Trust Agreement, any
Additional Taxes imposed on the Trust by the United States or any other taxing
authority.

      SECTION 4.8.    Payments under Indenture or Pursuant to Direct Actions.

      Any amount payable hereunder to any Holder of Preferred Securities shall
be reduced by the amount of any corresponding payment such Holder (or any Owner
with respect thereto) has directly received pursuant to Section 5.8 of the
Indenture or Section 6.10(b) of this Trust Agreement.


                                       21



      SECTION 4.9.    Exchanges.

      (a)   If at any time the Depositor or any of its Affiliates (in either
case, a "Depositor Affiliate") is the Owner or Holder of any Preferred
Securities, such Depositor Affiliate shall have the right to deliver to the
Property Trustee all or such portion of its Preferred Securities as it elects
and, subject to compliance with Sections 2.2 and 3.5 of the Indenture, receive,
in exchange therefor, a Like Amount of Notes. Such election shall be exercisable
effective on any Distribution Date by such Depositor Affiliate delivering to the
Property Trustee (i) at least ten (10) Business Days prior to the Distribution
Date on which such exchange is to occur, the registration instructions and the
documentation, if any, required pursuant to Sections 2.2 and 3.5 of the
Indenture to enable the Indenture Trustee to issue the requested Like Amount of
Notes, (ii) a written notice of such election specifying the Liquidation Amount
of Preferred Securities with respect to which such election is being made and
the Distribution Date on which such exchange shall occur, which Distribution
Date shall be not less than ten (10) Business Days after the date of receipt by
the Property Trustee of such election notice and (iii) shall be conditioned upon
such Depositor Affiliate having delivered or caused to be delivered to the
Property Trustee or its designee the Preferred Securities that are the subject
of such election by 10:00 A.M. New York time, on the Distribution Date on which
such exchange is to occur. After the exchange, such Preferred Securities will be
canceled and will no longer be deemed to be Outstanding and all rights of the
Depositor Affiliate with respect to such Preferred Securities will cease.

      (b)   In the case of an exchange described in Section 4.9(a), the Property
Trustee on behalf of the Trust will, on the date of such exchange, exchange
Notes having a principal amount equal to a proportional amount of the aggregate
Liquidation Amount of the Outstanding Common Securities, based on the ratio of
the aggregate Liquidation Amount of the Preferred Securities exchanged pursuant
to Section 4.9(a) divided by the aggregate Liquidation Amount of the Preferred
Securities Outstanding immediately prior to such exchange, for such proportional
amount of Common Securities held by the Depositor (which contemporaneously shall
be canceled and no longer be deemed to be Outstanding); provided, that the
Depositor delivers or causes to be delivered to the Property Trustee or its
designee the required amount of Common Securities to be exchanged by 10:00 A.M.
New York time, on the Distribution Date on which such exchange is to occur.

      SECTION 4.10.   Calculation Agent.

      (a)   The Property Trustee shall initially, and, subject to the
immediately following sentence, for so long as it holds any of the Notes, be the
Calculation Agent for purposes of determining LIBOR for each Distribution Date.
The Calculation Agent may be removed by the Administrative Trustees at any time.
If the Calculation Agent is unable or unwilling to act as such or is removed by
the Administrative Trustees, the Administrative Trustees will promptly appoint
as a replacement Calculation Agent the London office of a leading bank which is
engaged in transactions in six-month Eurodollar deposits in the international
Eurodollar market and which does not control or is not controlled by or under
common control with the Administrative Trustee or its Affiliates. The
Calculation Agent may not resign its duties without a successor having been duly
appointed.


                                       22



      (b)   The Calculation Agent shall be required to agree that, as soon as
possible after 11:00 a.m. (London time) on each LIBOR Determination Date, but in
no event later than 11:00 a.m. (London time) on the Business Day immediately
following each LIBOR Determination Date, the Calculation Agent will calculate
the interest rate (rounded to the nearest cent, with half a cent being rounded
upwards) for the related Distribution Date, and will communicate such rate and
amount to the Depositor, the Administrative Trustees, the Note Trustee, each
Paying Agent and the Depositary. The Calculation Agent will also specify to the
Administrative Trustee the quotations upon which the foregoing rates and amounts
are based and, in any event, the Calculation Agent shall notify the
Administrative Trustees before 5:00 p.m. (London time) on each LIBOR
Determination Date that either: (i) it has determined or is in the process of
determining the foregoing rates and amounts or (ii) it has not determined and is
not in the process of determining the foregoing rates and amounts, together with
its reasons therefor. The Calculation Agent's determination of the foregoing
rates and amounts for any Distribution Date will (in the absence of manifest
error) be final and binding upon all parties. For the sole purpose of
calculating the interest rate for the Trust Securities, "Business Day" shall be
defined as any day on which dealings in deposits in Dollars are transacted in
the London interbank market.

      SECTION 4.11.   Certain Accounting Matters.

      (a)   At all times during the existence of the Trust, the Administrative
Trustees shall keep, or cause to be kept at the principal office of the Trust in
the United States, as defined for purposes of Treasury Regulations section
301.7701-7, full books of account, records and supporting documents, which shall
reflect in reasonable detail each transaction of the Trust. The books of account
shall be maintained on the accrual method of accounting, in accordance with
generally accepted accounting principles, consistently applied.

      (b)   The Administrative Trustees shall either (i) if the Depositor or
MortgageIT Holdings, Inc. (the "Guarantor") is then subject to such reporting
requirements, cause each Form 10-K and Form 10-Q prepared by the Depositor or
the Guarantor, as the case may be, and filed with the Commission in accordance
with the Exchange Act to be delivered to each Holder, with a copy to the
Property Trustee, within thirty (30) days after the filing thereof or (ii) cause
to be prepared at the principal office of the Trust in the United States, as
defined for purposes of Treasury Regulations section 301.7701-7, and delivered
to each of the Holders, with a copy to the Property Trustee, within ninety (90)
days after the end of each Fiscal Year, annual financial statements of the
Trust, including a balance sheet of the Trust as of the end of such Fiscal Year,
and the related statements of income or loss.

      (c)   If the Depositor or the Guarantor, as the case may be, intends to
file its annual and quarterly information with the Commission in electronic form
pursuant to Regulation S-T of the Commission using the Commission's Electronic
Data Gathering, Analysis and Retrieval ("EDGAR") system, the Administrative
Trustees shall notify the Property Trustee in the manner prescribed herein of
each such annual and quarterly filing. The Property Trustee is hereby authorized
and directed to access the EDGAR system for purposes of retrieving the financial
information so filed. Compliance with the foregoing shall constitute delivery by
the Administrative Trustees of its financial statements to the Property Trustee
in compliance with the provisions of Section 314(a) of the Trust Indenture Act,
if applicable. The Property Trustee shall have no duty to search for or obtain
any electronic or other filings that the Depositor or the


                                       23



Guarantor, as the case may be, makes with the Commission, regardless of whether
such filings are periodic, supplemental or otherwise. Delivery of reports,
information and documents to the Property Trustee pursuant to this Section
4.11(c) shall be solely for purposes of compliance with this Section 4.11 and,
if applicable, with Section 314(a) of the Trust Indenture Act. The Property
Trustee's receipt of such reports, information and documents shall not
constitute notice to it of the content thereof or any matter determinable from
the content thereof, including the Depositor's or the Guarantor's, as the case
may be, compliance with any of its covenants hereunder, as to which the Property
Trustee is entitled to rely upon Officers' Certificates.

      (d)   The Trust shall maintain one or more bank accounts in the United
States, as defined for purposes of Treasury Regulations section 301.7701-7, in
the name and for the sole benefit of the Trust; provided, however, that all
payments of funds in respect of the Notes held by the Property Trustee shall be
made directly to the Payment Account and no other funds of the Trust shall be
deposited in the Payment Account. The sole signatories for such accounts
(including the Payment Account) shall be designated by the Property Trustee.

                                   ARTICLE V.

                                   SECURITIES

      SECTION 5.1.    Initial Ownership.

      Upon the creation of the Trust and the contribution by the Depositor
referred to in Section 2.3 and until the issuance of the Trust Securities, and
at any time during which no Trust Securities are Outstanding, the Depositor
shall be the sole beneficial owner of the Trust.

      SECTION 5.2.    Authorized Trust Securities.

      The Trust shall be authorized to issue one series of Preferred Securities
having an aggregate Liquidation Amount of $50,000,000 and one series of Common
Securities having an aggregate Liquidation Amount of $1,550,000.

      SECTION 5.3.    Issuance of the Common Securities; Subscription and
Purchase of Notes.

      On the Closing Date, an Administrative Trustee, on behalf of the Trust,
shall execute and deliver to the Depositor Common Securities Certificates,
registered in the name of the Depositor, evidencing an aggregate of One Thousand
Five Hundred Fifty (1,550) Common Securities having an aggregate Liquidation
Amount of One Million Five Hundred Fifty Thousand Dollars ($1,550,000), against
receipt by the Trust of the aggregate purchase price of such Common Securities
of One Million Five Hundred Fifty Thousand Dollars ($1,550,000).
Contemporaneously therewith and with the sale by the Trust to the Holders of an
aggregate of Fifty Thousand (50,000) Preferred Securities having an aggregate
Liquidation Amount of Fifty Million Dollars ($50,000,000), an Administrative
Trustee, on behalf of the Trust, shall purchase from the Depositor Notes, to be
registered in the name of the Property Trustee on behalf of the Trust and having
an aggregate principal amount equal to Fifty One Million Five Hundred Fifty
Thousand Dollars ($51,550,000), and, in satisfaction of the purchase price for
such Notes, the


                                       24



Property Trustee, on behalf of the Trust, shall deliver to the Depositor the sum
of Fifty One Million Five Hundred Fifty Thousand Dollars ($51,550,000) (being
the aggregate amount paid by the Holders for the Preferred Securities, and the
amount paid by the Depositor for the Common Securities).

      SECTION 5.4.    The Securities Certificates.

      (a)   The Preferred Securities Certificates shall be issued in minimum
denominations of $100,000 Liquidation Amount and integral multiples of $1,000 in
excess thereof, and the Common Securities Certificates shall be issued in
minimum denominations of $10,000 Liquidation Amount and integral multiples of
$1,000 in excess thereof. The Securities Certificates shall be executed on
behalf of the Trust by manual or facsimile signature of at least one
Administrative Trustee. Securities Certificates bearing the signatures of
individuals who were, at the time when such signatures shall have been affixed,
authorized to sign such Securities Certificates on behalf of the Trust shall be
validly issued and entitled to the benefits of this Trust Agreement,
notwithstanding that such individuals or any of them shall have ceased to be so
authorized prior to the delivery of such Securities Certificates or did not have
such authority at the date of delivery of such Securities Certificates.

      (b)   On the Closing Date, upon the written order of an authorized
officer of the Depositor, the Administrative Trustees shall cause Securities
Certificates to be executed on behalf of the Trust and delivered, without
further corporate action by the Depositor, in authorized denominations.

      (c)   The Preferred Securities issued to QIBs/QPs shall be, except as
provided in Section 5.6, Book-Entry Preferred Securities issued in the form of
one or more Global Preferred Securities registered in the name of the
Depositary, or its nominee and deposited with the Depositary or a custodian for
the Depositary for credit by the Depositary to the respective accounts of the
Depositary Participants thereof (or such other accounts as they may direct). The
Preferred Securities issued to a Person other than a QIB/QP shall be issued in
the form of Definitive Preferred Securities Certificates.

      (d)   A Preferred Security shall not be valid until authenticated by the
manual signature of an authorized signatory of the Property Trustee. Such
signature shall be conclusive evidence that the Preferred Security has been
authenticated under this Trust Agreement. Upon written order of the Trust signed
by one Administrative Trustee, the Property Trustee shall authenticate the
Preferred Securities for original issue. The Property Trustee may appoint an
authenticating agent that is a U.S. Person acceptable to the Trust to
authenticate the Preferred Securities. A Common Security need not be so
authenticated and shall be valid upon execution by one or more Administrative
Trustees. The form of this certificate of authentication can be found in Section
5.13.

      SECTION 5.5.    Rights of Holders.

      The Trust Securities shall have no preemptive or similar rights and when
issued and delivered to Holders against payment of the purchase price therefor
will be fully paid and non-assessable by the Trust. Except as provided in
Section 5.11(b), the Holders of the Trust


                                       25



Securities, in their capacities as such, shall be entitled to the same
limitation of personal liability extended to stockholders of private
corporations for profit organized under the General Corporation Law of the State
of Delaware.

      SECTION 5.6.    Book-Entry Preferred Securities.

      (a)   A Global Preferred Security may be exchanged, in whole or in part,
for Definitive Preferred Securities Certificates registered in the names of the
Owners only if such exchange complies with Section 5.7 and (i) the Depositary
advises the Administrative Trustees and the Property Trustee in writing that the
Depositary is no longer willing or able properly to discharge its
responsibilities with respect to the Global Preferred Security, and no qualified
successor is appointed by the Administrative Trustees within ninety (90) days of
receipt of such notice, (ii) the Depositary ceases to be a clearing agency
registered under the Exchange Act and the Administrative Trustees fail to
appoint a qualified successor within ninety (90) days of obtaining knowledge of
such event, (iii) the Administrative Trustees at their option advise the
Property Trustee in writing that the Trust elects to terminate the book-entry
system through the Depositary or (iv) a Note Event of Default has occurred and
is continuing. Upon the occurrence of any event specified in clause (i), (ii),
(iii) or (iv) above, the Administrative Trustees shall notify the Depositary and
instruct the Depositary to notify all Owners of Book-Entry Preferred Securities,
the Delaware Trustee and the Property Trustee of the occurrence of such event
and of the availability of the Definitive Preferred Securities Certificates to
Owners of the Preferred Securities requesting the same. Upon the issuance of
Definitive Preferred Securities Certificates, the Trustees shall recognize the
Holders of the Definitive Preferred Securities Certificates as Holders.
Notwithstanding the foregoing, if an Owner of a beneficial interest in a Global
Preferred Security wishes at any time to transfer an interest in such Global
Preferred Security to a Person other than a QIB/QP, such transfer shall be
effected, subject to the Applicable Depositary Procedures, in accordance with
the provisions of this Section 5.6 and Section 5.7, and the transferee shall
receive a Definitive Preferred Securities Certificate in connection with such
transfer. A holder of a Definitive Preferred Securities Certificate that is a
QIB/QP may, upon request and in accordance with the provisions of this Section
5.6 and Section 5.7, exchange such Definitive Preferred Securities Certificate
for a beneficial interest in a Global Preferred Security.

      (b)   If any Global Preferred Security is to be exchanged for Definitive
Preferred Securities Certificates or canceled in part, or if any Definitive
Preferred Securities Certificate is to be exchanged in whole or in part for any
Global Preferred Security, then either (i) such Global Preferred Security shall
be so surrendered for exchange or cancellation as provided in this Article V or
(ii) the aggregate Liquidation Amount represented by such Global Preferred
Security shall be reduced, subject to Section 5.4, or increased by an amount
equal to the Liquidation Amount represented by that portion of the Global
Preferred Security to be so exchanged or canceled, or equal to the Liquidation
Amount represented by such Definitive Preferred Securities Certificates to be so
exchanged for any Global Preferred Security, as the case may be, by means of an
appropriate adjustment made on the records of the Securities Registrar,
whereupon the Property Trustee, in accordance with the Applicable Depositary
Procedures, shall instruct the Depositary or its authorized representative to
make a corresponding adjustment to its records. Upon any such surrender to the
Administrative Trustees or the Securities Registrar of any Global Preferred
Security or Securities by the Depositary, accompanied by registration
instructions, the Administrative Trustees, or any one of them, shall execute the
Definitive Preferred Securities


                                       26



Certificates in accordance with the instructions of the Depositary. None of the
Securities Registrar or the Trustees shall be liable for any delay in delivery
of such instructions and may conclusively rely on, and shall be fully protected
in relying on, such instructions.

      (c)   Every Definitive Preferred Securities Certificate executed and
delivered upon registration or transfer of, or in exchange for or in lieu of, a
Global Preferred Security or any portion thereof shall be executed and delivered
in the form of, and shall be, a Global Preferred Security, unless such
Definitive Preferred Securities Certificate is registered in the name of a
Person other than the Depositary for such Global Preferred Security or a nominee
thereof.

      (d)   The Depositary or its nominee, as registered owner of a Global
Preferred Security, shall be the Holder of such Global Preferred Security for
all purposes under this Trust Agreement and the Global Preferred Security, and
Owners with respect to a Global Preferred Security shall hold such interests
pursuant to the Applicable Depositary Procedures. The Securities Registrar and
the Trustees shall be entitled to deal with the Depositary for all purposes of
this Trust Agreement relating to the Global Preferred Securities (including the
payment of the Liquidation Amount of and Distributions on the Book-Entry
Preferred Securities represented thereby and the giving of instructions or
directions by Owners of Book-Entry Preferred Securities represented thereby and
the giving of notices) as the sole Holder of the Book-Entry Preferred Securities
represented thereby and shall have no obligations to the Owners thereof. None of
the Trustees nor the Securities Registrar shall have any liability in respect of
any transfers effected by the Depositary.

      (e)   The rights of the Owners of the Book-Entry Preferred Securities
shall be exercised only through the Depositary and shall be limited to those
established by law, the Applicable Depositary Procedures and agreements between
such Owners and the Depositary and/or the Depositary Participants; provided,
that solely for the purpose of determining whether the Holders of the requisite
amount of Preferred Securities have voted on any matter provided for in this
Trust Agreement, to the extent that Preferred Securities are represented by a
Global Preferred Security, the Trustees may conclusively rely on, and shall be
fully protected in relying on, any written instrument (including a proxy)
delivered to the Property Trustee by the Depositary setting forth the Owners'
votes or assigning the right to vote on any matter to any other Persons either
in whole or in part. To the extent that Preferred Securities are represented by
a Global Preferred Security, the initial Depositary will make book-entry
transfers among the Depositary Participants and receive and transmit payments on
the Preferred Securities that are represented by a Global Preferred Security to
such Depositary Participants, and none of the Depositor or the Trustees shall
have any responsibility or obligation with respect thereto.

      (f)   To the extent that a notice or other communication to the Holders
is required under this Trust Agreement, for so long as Preferred Securities are
represented by a Global Preferred Security, the Trustees shall give all such
notices and communications to the Depositary, and shall have no obligations to
the Owners.


                                       27



      SECTION 5.7.    Registration of Transfer and Exchange of Preferred
Securities Certificates.

      (a)   The Property Trustee shall keep or cause to be kept, at the
Corporate Trust Office, a register or registers (the "Securities Register") in
which the registrar and transfer agent with respect to the Trust Securities (the
"Securities Registrar"), subject to such reasonable regulations as it may
prescribe, shall provide for the registration of Preferred Securities
Certificates and Common Securities Certificates and registration of transfers
and exchanges of Preferred Securities Certificates as herein provided. The
Person acting as the Property Trustee shall at all times also be the Securities
Registrar. The provisions of Article VIII shall apply to the Property Trustee in
its role as Securities Registrar.

      (b)   Subject to Section 5.7(d), upon surrender for registration of
transfer of any Preferred Securities Certificate at the office or agency
maintained pursuant to Section 5.7(f), the Administrative Trustees or any one of
them shall execute by manual or facsimile signature and deliver to the Property
Trustee, and the Property Trustee shall authenticate and deliver, in the name of
the designated transferee or transferees, one or more new Preferred Securities
Certificates in authorized denominations of a like aggregate Liquidation Amount
as may be required by this Trust Agreement dated the date of execution by such
Administrative Trustee or Trustees. At the option of a Holder, Preferred
Securities Certificates may be exchanged for other Preferred Securities
Certificates in authorized denominations and of a like aggregate Liquidation
Amount upon surrender of the Preferred Securities Certificate to be exchanged at
the office or agency maintained pursuant to Section 5.7(f). Whenever any
Preferred Securities Certificates are so surrendered for exchange, the
Administrative Trustees or any one of them shall execute by manual or facsimile
signature and deliver to the Property Trustee, and the Property Trustee shall
authenticate and deliver, the Preferred Securities Certificates that the Holder
making the exchange is entitled to receive.

      (c)   The Securities Registrar shall not be required, (i) to issue,
register the transfer of or exchange any Preferred Security during a period
beginning at the opening of business fifteen (15) days before the day of
selection for redemption of such Preferred Securities pursuant to Article IV and
ending at the close of business on the day of mailing of the notice of
redemption or (ii) to register the transfer of or exchange any Preferred
Security so selected for redemption in whole or in part, except, in the case of
any such Preferred Security to be redeemed in part, any portion thereof not to
be redeemed.

      (d)   Every Preferred Securities Certificate presented or surrendered for
registration of transfer or exchange shall be duly endorsed, or be accompanied
by a written instrument of transfer in form satisfactory to the Securities
Registrar duly executed by the Holder or such Holder's attorney duly authorized
in writing and (i) if such Preferred Securities Certificate is being transferred
to a QIB, accompanied by a certificate of the transferor substantially in the
form set forth as Exhibit E hereto or (ii) if such Preferred Securities
Certificate is being transferred otherwise than to a QIB, accompanied by a
certificate of the transferee substantially in the form set forth as Exhibit F
hereto.

      (e)   No service charge shall be made for any registration of transfer or
exchange of Preferred Securities Certificates, but the Property Trustee on
behalf of the Trust may require


                                       28



payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any transfer or exchange of Preferred Securities
Certificates.

      (f)   The Administrative Trustees shall designate an office or offices or
agency or agencies where Preferred Securities Certificates may be surrendered
for registration of transfer or exchange and initially designate the Corporate
Trust Office as its office and agency for such purposes. The Administrative
Trustees shall give prompt written notice to the Depositor, the Property Trustee
and to the Holders of any change in the location of any such office or agency.

      (g)   The Preferred Securities may only be transferred to a "Qualified
Purchaser" as such term is defined in Section 2(a)(51) of the Investment Company
Act. Neither the Trustee nor the Securities Registrar shall be responsible for
ascertaining whether any transfer hereunder complies with the registration
provisions of or any exemptions from the Securities Act, applicable state
securities laws or the applicable laws of any other jurisdiction, ERISA, the
Code or the Investment Company Act; provided, that if a certificate is
specifically required by the express terms of this Section 5.7 to be delivered
to the Trustee or the Securities Registrar by a Holder or transferee of a
Security, the Trustee and the Securities Registrar shall be under a duty to
receive and examine the same to determine whether or not the certificate
substantially conforms on its face to the requirements of this Indenture and
shall promptly notify the party delivering the same if such certificate does not
comply with such terms.

      SECTION 5.8.    Mutilated, Destroyed, Lost or Stolen Securities
Certificates.

      (a)   If any mutilated Securities Certificate shall be surrendered to the
Securities Registrar together with such security or indemnity as may be required
by the Securities Registrar to save each of the Trustees harmless, the
Administrative Trustees, or any one of them, on behalf of the Trust, shall
execute and make available for delivery in exchange therefor a new Securities
Certificate of like class, tenor and denomination.

      (b)   If the Securities Registrar shall receive evidence to its
satisfaction of the destruction, loss or theft of any Securities Certificate and
there shall be delivered to the Securities Registrar such security or indemnity
as may be required by it to save each of the Trustees harmless, then in the
absence of notice that such Securities Certificate shall have been acquired by a
protected purchaser, the Administrative Trustees, or any one of them, on behalf
of the Trust, shall execute and make available for delivery, and, with respect
to Preferred Securities, the Property Trustee shall authenticate, in exchange
for or in lieu of any such destroyed, lost or stolen Securities Certificate, a
new Securities Certificate of like class, tenor and denomination.

      (c)   In connection with the issuance of any new Securities Certificate
under this Section 5.8, the Administrative Trustees or the Securities Registrar
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection therewith.

      (d)   Any duplicate Securities Certificate issued pursuant to this
Section 5.8 shall constitute conclusive evidence of an undivided beneficial
interest in the assets of the Trust corresponding to that evidenced by the
mutilated, lost, stolen or destroyed Securities Certificate,


                                       29



as if originally issued, whether or not the lost, stolen or destroyed Securities
Certificate shall be found at any time.

      (e)   If any such mutilated, destroyed, lost or stolen Securities
Certificate has become or is about to become due and payable, the Depositor in
its discretion may provide the Administrative Trustee with the funds to pay such
Trust Security and upon receipt of such funds, the Administrative Trustee shall
pay such Trust Security instead of issuing a new Securities Certificate.

      (f)   The provisions of this Section 5.8 are exclusive and shall preclude
(to the extent lawful) all other rights and remedies with respect to the
replacement of mutilated, destroyed, lost or stolen Securities Certificates.

      SECTION 5.9.    Persons Deemed Holders.

      The Trustees and the Securities Registrar shall each treat the Person in
whose name any Securities Certificate shall be registered in the Securities
Register as the owner of such Securities Certificate for the purpose of
receiving Distributions and for all other purposes whatsoever, and none of the
Trustees and the Securities Registrar shall be bound by any notice to the
contrary.

      SECTION 5.10.   Cancellation.

      All Preferred Securities Certificates surrendered for registration of
transfer or exchange or for payment shall, if surrendered to any Person other
than the Property Trustee, be delivered to the Property Trustee, and any such
Preferred Securities Certificates and Preferred Securities Certificates
surrendered directly to the Property Trustee for any such purpose shall be
promptly canceled by it. The Administrative Trustees may at any time deliver to
the Property Trustee for cancellation any Preferred Securities Certificates
previously delivered hereunder that the Administrative Trustees may have
acquired in any manner whatsoever, and all Preferred Securities Certificates so
delivered shall be promptly canceled by the Property Trustee. No Preferred
Securities Certificates shall be executed and delivered in lieu of or in
exchange for any Preferred Securities Certificates canceled as provided in this
Section 5.10, except as expressly permitted by this Trust Agreement. All
canceled Preferred Securities Certificates shall be retained by the Property
Trustee in accordance with its customary practices.

      SECTION 5.11.   Ownership of Common Securities by Depositor.

      (a)   On the Closing Date, the Depositor shall acquire, and thereafter
shall retain, beneficial and record ownership of the Common Securities. Neither
the Depositor nor any successor Holder of the Common Securities may transfer
less than all the Common Securities, and the Depositor or any such successor
Holder may transfer the Common Securities only (i) in connection with a
consolidation or merger of the Depositor into another Person, or any conveyance,
transfer or lease by the Depositor of its properties and assets substantially as
an entirety to any Person (in which event such Common Securities will be
transferred to such surviving entity, transferee or lessee, as the case may be),
pursuant to Section 8.1 of the Indenture or (ii) to the Depositor or an
Affiliate of the Depositor, in each such case in compliance with applicable law
(including the Securities Act, and applicable state securities and blue sky
laws). To the fullest extent permitted by law, any attempted transfer of the
Common


                                       30



Securities other than as set forth in the immediately preceding sentence shall
be void. The Administrative Trustees shall cause each Common Securities
Certificate issued to the Depositor to contain a legend stating substantially
"THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN COMPLIANCE WITH APPLICABLE LAW
AND SECTION 5.11 OF THE TRUST AGREEMENT."

      (b)   Any Holder of the Common Securities shall be liable for the debts
and obligations of the Trust in the manner and to the extent set forth with
respect to the Depositor and agrees that it shall be subject to all liabilities
to which the Depositor may be subject and, prior to becoming such a Holder,
shall deliver to the Administrative Trustees an instrument of assumption
satisfactory to such Trustees.

      SECTION 5.12.   Restricted Legends.

      (a)   Each Preferred Security Certificate shall bear a legend in
substantially the following form:

      "[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS
      A GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER
      REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
      ("DTC") OR A NOMINEE OF DTC. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR
      SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS
      NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST
      AGREEMENT, AND NO TRANSFER OF THIS PREFERRED SECURITY (OTHER THAN A
      TRANSFER OF THIS PREFERRED SECURITY AS A WHOLE BY DTC TO A NOMINEE OF DTC
      OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF DTC) MAY BE REGISTERED
      EXCEPT IN LIMITED CIRCUMSTANCES.

      UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED
      REPRESENTATIVE OF DTC TO MORTGAGEIT CAPITAL TRUST I OR ITS AGENT FOR
      REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY
      ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS
      REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON
      IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
      AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE
      HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS
      THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

      THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY
      ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT
      OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND SUCH PREFERRED SECURITIES
      OR ANY INTEREST THEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
      IN THE


                                       31



      ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
      PURCHASER OF ANY PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER
      OF THE PREFERRED SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE
      PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A UNDER
      THE SECURITIES ACT.

      THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE
      AGREES FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH
      PREFERRED SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY
      (I) TO THE TRUST, (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS
      A "QUALIFIED INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE
      SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A,
      (III) TO AN INSTITUTIONAL "ACCREDITED INVESTOR" WITHIN THE MEANING OF
      SUBPARAGRAPH (a) (1), (2), (3) OR (7) OF RULE 501 UNDER THE SECURITIES ACT
      THAT IS ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF
      AN "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO,
      OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF
      THE SECURITIES ACT, (IV) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
      UNDER THE SECURITIES ACT OR (V) PURSUANT TO AN EXEMPTION FROM THE
      SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
      LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
      JURISDICTION AND, IN THE CASE OF (III) OR (V), SUBJECT TO THE RIGHT OF THE
      TRUST AND THE DEPOSITOR TO REQUIRE AN OPINION OF COUNSEL AND OTHER
      INFORMATION SATISFACTORY TO EACH OF THEM AND (B) THE HOLDER WILL NOTIFY
      ANY PURCHASER OF ANY PREFERRED SECURITIES FROM IT OF THE RESALE
      RESTRICTIONS REFERRED TO IN (A) ABOVE.

      THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN
      BLOCKS HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000.
      TO THE FULLEST EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF
      PREFERRED SECURITIES, OR ANY INTEREST THEREIN, IN A BLOCK HAVING AN
      AGGREGATE LIQUIDATION AMOUNT OF LESS THAN $100,000 AND MULTIPLES OF $1,000
      IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT
      WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY SUCH PURPORTED
      TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH PREFERRED
      SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
      PRINCIPAL OF OR INTEREST ON SUCH PREFERRED SECURITIES, OR ANY INTEREST
      THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST
      WHATSOEVER IN SUCH PREFERRED SECURITIES.


                                       32



      THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE
      HEREOF OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN
      EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR
      ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY
      ACT OF 1974, AS AMENDED ("ERISA"), OR SECTION 4975 OF THE INTERNAL REVENUE
      CODE OF 1986, AS AMENDED (THE "CODE") (EACH A "PLAN"), OR AN ENTITY WHOSE
      UNDERLYING ASSETS INCLUDE "PLAN ASSETS" BY REASON OF ANY PLAN'S INVESTMENT
      IN THE ENTITY, AND NO PERSON INVESTING "PLAN ASSETS" OF ANY PLAN MAY
      ACQUIRE OR HOLD THIS PREFERRED SECURITY OR ANY INTEREST THEREIN. ANY
      PURCHASER OR HOLDER OF THE PREFERRED SECURITIES OR ANY INTEREST THEREIN
      WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF
      THAT IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3)
      OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A
      TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR
      PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
      BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE."

      (b)   The above legend shall not be removed from any of the Preferred
Securities Certificates unless there is delivered to the Property Trustee and
the Depositor satisfactory evidence, which may include an opinion of counsel, as
may be reasonably required to ensure that any future transfers thereof may be
made without restriction under the provisions of the Securities Act and other
applicable law. Upon provision of such satisfactory evidence, one or more of the
Administrative Trustees on behalf of the Trust shall execute and deliver to the
Property Trustee, and the Property Trustee shall deliver, at the written
direction of the Administrative Trustees and the Depositor, Preferred Securities
Certificates that do not bear the legend.

      SECTION 5.13.   Form of Certificate of Authentication.

            The Property Trustee's certificate of authentication shall be in
      substantially the following form:

            This is one of the Preferred Securities referred to in the
      within-mentioned Trust Agreement.

Dated:                                JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
                                      not in its individual capacity, but solely
                                      as Property Trustee


                                      By:    ___________________________________
                                             Authorized signatory


                                       33



                                   ARTICLE VI.

                        MEETINGS; VOTING; ACTS OF HOLDERS

      SECTION 6.1.    Notice of Meetings.

      Notice of all meetings of the Holders of the Preferred Securities, stating
the time, place and purpose of the meeting, shall be given by the Property
Trustee pursuant to Section 10.8 to each Holder of Preferred Securities, at such
Holder's registered address, at least fifteen (15) days and not more than ninety
(90) days before the meeting. At any such meeting, any business properly before
the meeting may be so considered whether or not stated in the notice of the
meeting. Any adjourned meeting may be held as adjourned without further notice.

      SECTION 6.2.    Meetings of Holders of the Preferred Securities.

      (a)   No annual meeting of Holders is required to be held. The Property
Trustee, however, shall call a meeting of the Holders of the Preferred
Securities to vote on any matter upon the written request of the Holders of at
least twenty five percent (25%) in aggregate Liquidation Amount of the
Outstanding Preferred Securities and the Administrative Trustees or the Property
Trustee may, at any time in their discretion, call a meeting of the Holders of
the Preferred Securities to vote on any matters as to which such Holders are
entitled to vote.

      (b)   The Holders of at least a Majority in Liquidation Amount of the
Preferred Securities, present in person or by proxy, shall constitute a quorum
at any meeting of the Holders of the Preferred Securities.

      (c)   If a quorum is present at a meeting, an affirmative vote by the
Holders present, in person or by proxy, holding Preferred Securities
representing at least a Majority in Liquidation Amount of the Preferred
Securities held by the Holders present, either in person or by proxy, at such
meeting shall constitute the action of the Holders of the Preferred Securities,
unless this Trust Agreement requires a lesser or greater number of affirmative
votes.

      SECTION 6.3.    Voting Rights.

      Holders shall be entitled to one vote for each $10,000 of Liquidation
Amount represented by their Outstanding Trust Securities in respect of any
matter as to which such Holders are entitled to vote.

      SECTION 6.4.    Proxies, Etc.

      At any meeting of Holders, any Holder entitled to vote thereat may vote by
proxy, provided, that no proxy shall be voted at any meeting unless it shall
have been placed on file with the Administrative Trustees, or with such other
officer or agent of the Trust as the Administrative Trustees may direct, for
verification prior to the time at which such vote shall be taken. Pursuant to a
resolution of the Property Trustee, proxies may be solicited in the name of the
Property Trustee or one or more officers of the Property Trustee. Only Holders
of record shall be entitled to vote. When Trust Securities are held jointly by
several Persons, any one of them may vote at any meeting in person or by proxy
in respect of such Trust Securities, but if


                                       34



more than one of them shall be present at such meeting in person or by proxy,
and such joint owners or their proxies so present disagree as to any vote to be
cast, such vote shall not be received in respect of such Trust Securities. A
proxy purporting to be executed by or on behalf of a Holder shall be deemed
valid unless challenged at or prior to its exercise, and the burden of proving
invalidity shall rest on the challenger. No proxy shall be valid more than three
years after its date of execution.

      SECTION 6.5.    Holder Action by Written Consent.

      Any action that may be taken by Holders at a meeting may be taken without
a meeting and without prior notice if Holders holding at least a Majority in
Liquidation Amount of all Preferred Securities entitled to vote in respect of
such action (or such lesser or greater proportion thereof as shall be required
by any other provision of this Trust Agreement) shall consent to the action in
writing; provided, that notice of such action is promptly provided to the
Holders of Preferred Securities that did not consent to such action. Any action
that may be taken by the Holders of all the Common Securities may be taken
without a meeting and without prior notice if such Holders shall consent to the
action in writing.

      SECTION 6.6.    Record Date for Voting and Other Purposes.

      Except as provided in Section 6.10(a), for the purposes of determining the
Holders who are entitled to notice of and to vote at any meeting or to act by
written consent, or to participate in any distribution on the Trust Securities
in respect of which a record date is not otherwise provided for in this Trust
Agreement, or for the purpose of any other action, the Administrative Trustees
may from time to time fix a date, not more than ninety (90) days prior to the
date of any meeting of Holders or the payment of a Distribution or other action,
as the case may be, as a record date for the determination of the identity of
the Holders of record for such purposes.

      SECTION 6.7.    Acts of Holders.

      (a)   Any request, demand, authorization, direction, notice, consent,
waiver or other action provided or permitted by this Trust Agreement to be
given, made or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent thereof duly appointed in writing; and, except as otherwise
expressly provided herein, such action shall become effective when such
instrument or instruments are delivered to an Administrative Trustee. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the "Act" of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
Trust Agreement and conclusive in favor of the Trustees, if made in the manner
provided in this Section 6.7.

      (b)   The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than such signer's


                                       35



individual capacity, such certificate or affidavit shall also constitute
sufficient proof of such signer's authority. The fact and date of the execution
of any such instrument or writing, or the authority of the Person executing the
same, may also be proved in any other manner that any Trustee receiving the same
deems sufficient.

      (c)   The ownership of Trust Securities shall be proved by the Securities
Register.

      (d)   Any request, demand, authorization, direction, notice, consent,
waiver or other Act of the Holder of any Trust Security shall bind every future
Holder of the same Trust Security and the Holder of every Trust Security issued
upon the registration of transfer thereof or in exchange therefor or in lieu
thereof in respect of anything done, omitted or suffered to be done by the
Trustees, the Administrative Trustees or the Trust in reliance thereon, whether
or not notation of such action is made upon such Trust Security.

      (e)   Without limiting the foregoing, a Holder entitled hereunder to take
any action hereunder with regard to any particular Trust Security may do so with
regard to all or any part of the Liquidation Amount of such Trust Security or by
one or more duly appointed agents each of which may do so pursuant to such
appointment with regard to all or any part of such Liquidation Amount.

      (f)   If any dispute shall arise among the Holders or the Trustees with
respect to the authenticity, validity or binding nature of any request, demand,
authorization, direction, notice, consent, waiver or other Act of such Holder or
Trustee under this Article VI, then the determination of such matter by the
Property Trustee shall be conclusive with respect to such matter.

      SECTION 6.8.    Inspection of Records.

      Upon reasonable written notice to the Administrative Trustees and the
Property Trustee, the records of the Trust shall be open to inspection by any
Holder during normal business hours for any purpose reasonably related to such
Holder's interest as a Holder.

      SECTION 6.9.    Limitations on Voting Rights.

      (a)   Except as expressly provided in this Trust Agreement and in the
Indenture and as otherwise required by law, no Holder of Preferred Securities
shall have any right to vote or in any manner otherwise control the
administration, operation and management of the Trust or the obligations of the
parties hereto, nor shall anything herein set forth, or contained in the terms
of the Securities Certificates, be construed so as to constitute the Holders
from time to time as partners or members of an association.

      (b)   So long as any Notes are held by the Property Trustee on behalf of
the Trust, the Property Trustee shall not (i) direct the time, method and place
of conducting any proceeding for any remedy available to the Note Trustee, or
exercise any trust or power conferred on the Property Trustee with respect to
the Notes, (ii) waive any past default that may be waived under Section 5.13 of
the Indenture or waive compliance with any covenant or condition under Section
10.7 of the Indenture, (iii) exercise any right to rescind or annul a
declaration that the principal of all the Notes shall be due and payable or (iv)
consent to any amendment, modification or


                                       36



termination of the Indenture or the Notes, where such consent shall be required,
without, in each case, obtaining the prior approval of the Holders of at least a
Majority in Liquidation Amount of the Preferred Securities; provided, that where
a consent under the Indenture would require the consent of each holder of Notes
(or each Holder of Preferred Securities) affected thereby, no such consent shall
be given by the Property Trustee without the prior written consent of each
Holder of Preferred Securities. The Property Trustee shall not revoke any action
previously authorized or approved by a vote of the Holders of the Preferred
Securities, except by a subsequent vote of the Holders of the Preferred
Securities. In addition to obtaining the foregoing approvals of the Holders of
the Preferred Securities, prior to taking any of the foregoing actions, the
Property Trustee shall, at the expense of the Depositor, obtain an Opinion of
Counsel experienced in such matters to the effect that such action shall not
cause the Trust to be taxable as a corporation or classified as other than a
grantor trust for United States federal income tax purposes.

      (c)   If any proposed amendment to the Trust Agreement provides for, or
the Trustees otherwise propose to effect, (i) any action that would adversely
affect in any material respect the powers, preferences or special rights of the
Preferred Securities, whether by way of amendment to the Trust Agreement or
otherwise or (ii) the dissolution, winding-up or termination of the Trust, other
than pursuant to the terms of this Trust Agreement, then the Holders of
Outstanding Preferred Securities as a class will be entitled to vote on such
amendment or proposal and such amendment or proposal shall not be effective
except with the approval of the Holders of at least a Majority in Liquidation
Amount of the Preferred Securities. Notwithstanding any other provision of this
Trust Agreement, no amendment to this Trust Agreement may be made if, as a
result of such amendment, it would cause the Trust to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes.

      SECTION 6.10.   Acceleration of Maturity; Rescission of Annulment; Waivers
of Past Defaults.

      (a)   For so long as any Preferred Securities remain Outstanding, if,
upon a Note Event of Default, the Note Trustee fails or the holders of not less
than twenty five percent (25%) in principal amount of the outstanding Notes fail
to declare the principal of all of the Notes to be immediately due and payable,
the Holders of at least twenty five percent (25%) in Liquidation Amount of the
Preferred Securities then Outstanding shall have the right to make such
declaration by a notice in writing to the Property Trustee, the Depositor and
the Note Trustee. At any time after a declaration of acceleration with respect
to the Notes has been made and before a judgment or decree for payment of the
money due has been obtained by the Note Trustee as provided in the Indenture,
the Holders of at least a Majority in Liquidation Amount of the Preferred
Securities, by written notice to the Property Trustee, the Depositor and the
Note Trustee, may rescind and annul such declaration and its consequences if:

            (i)   the Depositor has paid or deposited with the Note Trustee a
      sum sufficient to pay:

                  (A)   all overdue installments of interest on all of the
            Notes;

                  (B)   any accrued Additional Interest on all of the Notes;


                                       37



                  (C)   the principal of and any premium, if any, on any Notes
            that have become due otherwise than by such declaration of
            acceleration and interest and Additional Interest thereon at the
            rate borne by the Notes; and

                  (D)   all sums paid or advanced by the Note Trustee under the
            Indenture and the reasonable compensation, expenses, disbursements
            and advances of the Note Trustee, the Property Trustee and their
            agents and counsel; and

            (ii)  all Note Events of Default, other than the non-payment of the
      principal of the Notes that has become due solely by such acceleration,
      have been cured or waived as provided in Section 5.13 of the Indenture.

      Upon receipt by the Property Trustee of written notice requesting such an
acceleration, or rescission and annulment thereof, by Holders of any part of the
Preferred Securities, a record date shall be established for determining Holders
of Outstanding Preferred Securities entitled to join in such notice, which
record date shall be at the close of business on the day the Property Trustee
receives such notice. The Holders on such record date, or their duly designated
proxies, and only such Persons, shall be entitled to join in such notice,
whether or not such Holders remain Holders after such record date; provided,
that, unless such declaration of acceleration, or rescission and annulment, as
the case may be, shall have become effective by virtue of the requisite
percentage having joined in such notice prior to the day that is ninety (90)
days after such record date, such notice of declaration of acceleration, or
rescission and annulment, as the case may be, shall automatically and without
further action by any Holder be canceled and of no further effect. Nothing in
this paragraph shall prevent a Holder, or a proxy of a Holder, from giving,
after expiration of such ninety (90)-day period, a new written notice of
declaration of acceleration, or rescission and annulment thereof, as the case
may be, that is identical to a written notice that has been canceled pursuant to
the proviso to the preceding sentence, in which event a new record date shall be
established pursuant to the provisions of this Section 6.10(a).

      (b)   For so long as any Preferred Securities remain Outstanding, to the
fullest extent permitted by law and subject to the terms of this Trust Agreement
and the Indenture, upon a Note Event of Default specified in paragraph (a) or
(b) of Section 5.1 of the Indenture, any Holder of Preferred Securities shall
have the right to institute a proceeding directly against the Depositor,
pursuant to Section 5.8 of the Indenture, for enforcement of payment to such
Holder of any amounts payable in respect of Notes having an aggregate principal
amount equal to the aggregate Liquidation Amount of the Preferred Securities of
such Holder. Except as set forth in Section 6.10(a) and this Section 6.10(b),
the Holders of Preferred Securities shall have no right to exercise directly any
right or remedy available to the holders of, or in respect of, the Notes.

      (c)   Notwithstanding paragraphs (a) and (b) of this Section 6.10, the
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
may, on behalf of the Holders of all the Preferred Securities, waive any Note
Event of Default, except any Note Event of Default arising from the failure to
pay any principal of or any premium, if any, or interest on (including any
Additional Interest) the Notes (unless such Note Event of Default has been cured
and a sum sufficient to pay all matured installments of interest and all
principal and premium, if any, on all Notes due otherwise than by acceleration
has been deposited with the Note Trustee) or a Note Event of Default in respect
of a covenant or provision that under the Indenture cannot


                                       38



be modified or amended without the consent of the holder of each outstanding
Note. Upon any such waiver, such Note Event of Default shall cease to exist and
any Note Event of Default arising therefrom shall be deemed to have been cured
for every purpose of the Indenture; but no such waiver shall affect any
subsequent Note Event of Default or impair any right consequent thereon.

      (d)   Notwithstanding paragraphs (a) and (b) of this Section 6.10, the
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
may, on behalf of the Holders of all the Preferred Securities, waive any past
Event of Default and its consequences. Upon such waiver, any such Event of
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured, for every purpose of this Trust Agreement, but no
such waiver shall extend to any subsequent or other Event of Default or impair
any right consequent thereon.

      (e)   The Holders of a Majority in Liquidation Amount of the Preferred
Securities shall have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Property Trustee in
respect of this Trust Agreement or the Notes or exercising any trust or power
conferred upon the Property Trustee under this Trust Agreement; provided, that,
subject to Sections 8.5 and 8.7, the Property Trustee shall have the right to
decline to follow any such direction if the Property Trustee being advised by
counsel determines that the action so directed may not lawfully be taken, or if
the Property Trustee in good faith shall, by an officer or officers of the
Property Trustee, determine that the proceedings so directed would be illegal or
involve it in personal liability or be unduly prejudicial to the rights of
Holders not party to such direction, and provided, further, that nothing in this
Trust Agreement shall impair the right of the Property Trustee to take any
action deemed proper by the Property Trustee and which is not inconsistent with
such direction.

                                  ARTICLE VII.

                         REPRESENTATIONS AND WARRANTIES

      SECTION 7.1.    Representations and Warranties of the Property Trustee and
the Delaware Trustee.

      The Property Trustee and the Delaware Trustee, each severally on behalf of
and as to itself, hereby represents and warrants for the benefit of the
Depositor and the Holders that:

            (a)   the Property Trustee is a national banking association, duly
      organized and validly existing under the laws of the United States;

            (b)   the Property Trustee has full corporate power, authority and
      legal right to execute, deliver and perform its obligations under this
      Trust Agreement and has taken all necessary action to authorize the
      execution, delivery and performance by it of this Trust Agreement;

            (c)   the Delaware Trustee is a national banking association, duly
      formed and validly existing under the laws of the United States;


                                       39



            (d)   the Delaware Trustee has full corporate power, authority and
      legal right to execute, deliver and perform its obligations under this
      Trust Agreement and has taken all necessary action to authorize the
      execution, delivery and performance by it of this Trust Agreement;

            (e)   this Trust Agreement has been duly authorized, executed and
      delivered by the Property Trustee and the Delaware Trustee and constitutes
      the legal, valid and binding agreement of each of the Property Trustee and
      the Delaware Trustee enforceable against each of them in accordance with
      its terms, subject to applicable bankruptcy, insolvency, fraudulent
      transfer, reorganization, moratorium and similar laws affecting creditors'
      rights generally and to general principles of equity;

            (f)   the execution, delivery and performance of this Trust
      Agreement have been duly authorized by all necessary corporate or other
      action on the part of the Property Trustee and the Delaware Trustee and do
      not require any approval of stockholders of the Property Trustee and the
      Delaware Trustee and such execution, delivery and performance will not (i)
      violate the Restated Organization Certificate or Articles of Association,
      as applicable, or By-laws of the Property Trustee or the Delaware Trustee,
      (ii) violate any provision of, or constitute, with or without notice or
      lapse of time, a default under, or result in the imposition of any lien on
      any properties included in the Trust Property pursuant to the provisions
      of any indenture, mortgage, credit agreement, license or other agreement
      or instrument to which the Property Trustee or the Delaware Trustee is a
      party or by which it is bound, or (iii) violate any applicable law,
      governmental rule or regulation of the United States or the State of
      Delaware, as the case may be, governing the banking, trust or general
      powers of the Property Trustee or the Delaware Trustee or any order,
      judgment or decree applicable to the Property Trustee or the Delaware
      Trustee;

            (g)   neither the authorization, execution or delivery by the
      Property Trustee or the Delaware Trustee of this Trust Agreement nor the
      consummation of any of the transactions by the Property Trustee or the
      Delaware Trustee contemplated herein requires the consent or approval of,
      the giving of notice to, the registration with or the taking of any other
      action with respect to any governmental authority or agency under any
      existing law of the United States or the State of Delaware governing the
      banking, trust or general powers of the Property Trustee or the Delaware
      Trustee, as the case may be; and

            (h)   to the best of each of the Property Trustee's and the Delaware
      Trustee's knowledge, there are no proceedings pending or threatened
      against or affecting the Property Trustee or the Delaware Trustee in any
      court or before any governmental authority, agency or arbitration board or
      tribunal that, individually or in the aggregate, would materially and
      adversely affect the Trust or would question the right, power and
      authority of the Property Trustee or the Delaware Trustee, as the case may
      be, to enter into or perform its obligations as one of the Trustees under
      this Trust Agreement.


                                       40



      SECTION 7.2.    Representations and Warranties of Depositor.

      The Depositor hereby represents and warrants for the benefit of the
Holders and the Trustees that:

            (a)   the Depositor is a corporation duly organized, validly
      existing and in good standing under the laws of its state of
      incorporation;

            (b)   the Depositor has full corporate power, authority and legal
      right to execute, deliver and perform its obligations under this Trust
      Agreement and has taken all necessary action to authorize the execution,
      delivery and performance by it of this Trust Agreement;

            (c)   this Trust Agreement has been duly authorized, executed and
      delivered by the Depositor and constitutes the legal, valid and binding
      agreement of the Depositor enforceable against the Depositor in accordance
      with its terms, subject to applicable bankruptcy, insolvency and similar
      laws affecting creditors' rights generally and to general principles of
      equity;

            (d)   the Securities Certificates issued at the Closing Date on
      behalf of the Trust have been duly authorized and will have been duly and
      validly executed, issued and delivered by the applicable Trustees pursuant
      to the terms and provisions of, and in accordance with the requirements
      of, this Trust Agreement and the Holders will be, as of such date,
      entitled to the benefits of this Trust Agreement;

            (e)   the execution, delivery and performance of this Trust
      Agreement have been duly authorized by all necessary corporate or other
      action on the part of the Depositor and do not require any approval of
      stockholders of the Depositor and such execution, delivery and performance
      will not (i) violate the articles or certificate of incorporation or
      by-laws (or other organizational documents) of the Depositor or (ii)
      violate any applicable law, governmental rule or regulation governing the
      Depositor or any material portion of its property or any order, judgment
      or decree applicable to the Depositor or any material portion of its
      property;

            (f)   neither the authorization, execution or delivery by the
      Depositor of this Trust Agreement nor the consummation of any of the
      transactions by the Depositor contemplated herein requires the consent or
      approval of, the giving of notice to, the registration with or the taking
      of any other action with respect to any governmental authority or agency
      under any existing law governing the Depositor or any material portion of
      its property; and

            (g)   there are no proceedings pending or, to the best of the
      Depositor's knowledge, threatened against or affecting the Depositor or
      any material portion of its property in any court or before any
      governmental authority, agency or arbitration board or tribunal that,
      individually or in the aggregate, would materially and adversely affect
      the Trust or would question the right, power and authority of the
      Depositor, as the case may be, to enter into or perform its obligations
      under this Trust Agreement.


                                       41



                                  ARTICLE VIII.

                                  THE TRUSTEES

      SECTION 8.1.    Number of Trustees.

      The number of Trustees shall be five (5); provided, that the Property
Trustee and the Delaware Trustee may be the same Person, in which case the
number of Trustees shall be four (4). The number of Trustees may be increased or
decreased by Act of the Holder of the Common Securities subject to Sections 8.2,
8.3, and 8.4. The death, resignation, retirement, removal, bankruptcy,
incompetence or incapacity to perform the duties of a Trustee shall not operate
to annul, dissolve or terminate the Trust.

      SECTION 8.2.    Property Trustee Required.

      There shall at all times be a Property Trustee hereunder with respect to
the Trust Securities. The Property Trustee shall be a corporation organized and
doing business under the laws of the United States or of any state thereof,
authorized to exercise corporate trust powers, having a combined capital and
surplus of at least fifty million dollars ($50,000,000), subject to supervision
or examination by federal or state authority and having an office within the
United States. If any such Person publishes reports of condition at least
annually pursuant to law or to the requirements of its supervising or examining
authority, then for the purposes of this Section 8.2, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the Property Trustee shall cease to be eligible in accordance with the
provisions of this Section 8.2, it shall resign immediately in the manner and
with the effect hereinafter specified in this Article VIII.

      SECTION 8.3.    Delaware Trustee Required.

      (a)   If required by the Delaware Statutory Trust Act, there shall at all
times be a Delaware Trustee with respect to the Trust Securities. The Delaware
Trustee shall either be (i) a natural person who is at least 21 years of age and
a resident of the State of Delaware or (ii) a legal entity that has its
principal place of business in the State of Delaware, otherwise meets the
requirements of applicable Delaware law and shall act through one or more
persons authorized to bind such entity. If at any time the Delaware Trustee
shall cease to be eligible in accordance with the provisions of this Section
8.3, it shall resign immediately in the manner and with the effect hereinafter
specified in this Article VIII. The Delaware Trustee shall have the same rights,
privileges and immunities as the Property Trustee.

      (b)   The Delaware Trustee shall not be entitled to exercise any powers,
nor shall the Delaware Trustee have any of the duties and responsibilities, of
the Property Trustee or the Administrative Trustees set forth herein. The
Delaware Trustee shall be one of the trustees of the Trust for the sole and
limited purpose of fulfilling the requirements of Section 3807 of the Delaware
Statutory Trust Act and for taking such actions as are required to be taken by a
Delaware trustee under the Delaware Statutory Trust Act. The duties (including
fiduciary duties), liabilities and obligations of the Delaware Trustee shall be
limited to (a) accepting legal


                                       42



process served on the Trust in the State of Delaware and (b) the execution of
any certificates required to be filed with the Secretary of State of the State
of Delaware that the Delaware Trustee is required to execute under Section 3811
of the Delaware Statutory Trust Act and there shall be no other duties
(including fiduciary duties) or obligations, express or implied, at law or in
equity, of the Delaware Trustee.

      SECTION 8.4.    Appointment of Administrative Trustees.

      (a)   There shall at all times be one or more Administrative Trustees
hereunder with respect to the Trust Securities. Each Administrative Trustee
shall be either a natural person who is at least 21 years of age or a legal
entity that shall act through one or more persons authorized to bind that
entity. Each of the individuals identified as an "Administrative Trustee" in the
preamble of this Trust Agreement hereby accepts his or her appointment as such.

      (b)   Except where a requirement for action by a specific number of
Administrative Trustees is expressly set forth in this Trust Agreement, any act
required or permitted to be taken by, and any power of the Administrative
Trustees may be exercised by, or with the consent of, any one such
Administrative Trustee. Whenever a vacancy in the number of Administrative
Trustees shall occur, until such vacancy is filled by the appointment of an
Administrative Trustee in accordance with Section 8.11, the Administrative
Trustees in office, regardless of their number (and notwithstanding any other
provision of this Trust Agreement), shall have all the powers granted to the
Administrative Trustees and shall discharge all the duties imposed upon the
Administrative Trustees by this Trust Agreement.

      SECTION 8.5.    Duties and Responsibilities of the Trustees.

      (a)   The rights, immunities, duties and responsibilities of the Trustees
shall be as provided by this Trust Agreement and there shall be no other duties
(including fiduciary duties) or obligations, express or implied, at law or in
equity, of the Trustees; provided, however, that if an Event of Default known to
the Property Trustee has occurred and is continuing, the Property Trustee shall,
prior to the receipt of directions, if any, from the Holders of at least a
Majority in Liquidation Amount of the Preferred Securities, exercise such of the
rights and powers vested in it by this Trust Agreement, and use the same degree
of care and skill in its exercise, as a prudent person would exercise or use
under the circumstances in the conduct of such person's own affairs.
Notwithstanding the foregoing, no provision of this Trust Agreement shall
require any of the Trustees to expend or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties hereunder, or in
the exercise of any of its or their rights or powers, if it or they shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
Whether or not herein expressly so provided, every provision of this Trust
Agreement relating to the conduct or affecting the liability of or affording
protection to the Trustees shall be subject to the provisions of this Section
8.5. Nothing in this Trust Agreement shall be construed to release any
Administrative Trustee from liability for his or her own negligent action,
negligent failure to act; or his or her own willful misconduct. To the extent
that, at law or in equity, a Trustee has duties and liabilities relating to the
Trust or to the Holders, such Trustee shall not be liable to the Trust or to any
Holder for such Trustee's good faith reliance on the provisions of this Trust
Agreement. The provisions of this Trust Agreement, to the extent that they
restrict the duties and


                                       43



liabilities of the Trustees otherwise existing at law or in equity, are agreed
by the Depositor and the Holders to replace such other duties and liabilities of
the Trustees.

      (b)   All payments made by the Property Trustee or a Paying Agent in
respect of the Trust Securities shall be made only from the revenue and proceeds
from the Trust Property and only to the extent that there shall be sufficient
revenue or proceeds from the Trust Property to enable the Property Trustee or a
Paying Agent to make payments in accordance with the terms hereof. Each Holder,
by its acceptance of a Trust Security, agrees that it will look solely to the
revenue and proceeds from the Trust Property to the extent legally available for
distribution to it as herein provided and that the Trustees are not personally
liable to it for any amount distributable in respect of any Trust Security or
for any other liability in respect of any Trust Security. This Section 8.5(b)
does not limit the liability of the Trustees expressly set forth elsewhere in
this Trust Agreement.

      (c)   No provisions of this Trust Agreement shall be construed to relieve
the Property Trustee from liability with respect to matters that are within the
authority of the Property Trustee under this Trust Agreement for its own
negligent action, negligent failure to act or willful misconduct, except that:

            (i)   the Property Trustee shall not be liable for any error or
      judgment made in good faith by an authorized officer of the Property
      Trustee, unless it shall be proved that the Property Trustee was negligent
      in ascertaining the pertinent facts;

            (ii)  the Property Trustee shall not be liable with respect to any
      action taken or omitted to be taken by it in good faith in accordance with
      the direction of the Holders of at least a Majority in Liquidation Amount
      of the Preferred Securities relating to the time, method and place of
      conducting any proceeding for any remedy available to the Property Trustee
      hereunder or under the Indenture, or exercising any trust or power
      conferred upon the Property Trustee under this Trust Agreement;

            (iii) the Property Trustee's sole duty with respect to the custody,
      safe keeping and physical preservation of the Notes and the Payment
      Account shall be to deal with such Property in a similar manner as the
      Property Trustee deals with similar property for its own account, subject
      to the protections and limitations on liability afforded to the Property
      Trustee under this Trust Agreement;

            (iv)  the Property Trustee shall not be liable for any interest on
      any money received by it except as it may otherwise agree in writing with
      the Depositor; and money held by the Property Trustee need not be
      segregated from other funds held by it except in relation to the Payment
      Account maintained by the Property Trustee pursuant to Section 3.1 and
      except to the extent otherwise required by law; and

            (v)   the Property Trustee shall not be responsible for monitoring
      the compliance by the Administrative Trustees or the Depositor with their
      respective duties under this Trust Agreement, nor shall the Property
      Trustee be liable for the default or misconduct of any other Trustee or
      the Depositor.


                                       44



      SECTION 8.6.    Notices of Defaults and Extensions.

      (a)   Within ninety (90) days after the occurrence of a default actually
known to the Property Trustee, the Property Trustee shall transmit notice of
such default to the Holders, the Administrative Trustees and the Depositor,
unless such default shall have been cured or waived. For the purpose of this
Section 8.6, the term "default" means any event that is, or after notice or
lapse of time or both would become, an Event of Default.

      (b)   Reserved.

      (c)   The Property Trustee shall not be charged with knowledge of any
Event of Default unless either (i) a Responsible Officer of the Property Trustee
shall have actual knowledge or (ii) the Property Trustee shall have received
written notice thereof from the Depositor, an Administrative Trustee or a
Holder.

      (d)   The Property Trustee shall notify all Holders of the Preferred
Securities of any notice of default received with respect to the Notes.

      SECTION 8.7.    Certain Rights of Property Trustee.

      Subject to the provisions of Section 8.5:

            (a)   the Property Trustee may conclusively rely and shall be
      protected in acting or refraining from acting in good faith and in
      accordance with the terms hereof upon any resolution, Opinion of Counsel,
      certificate, written representation of a Holder or transferee, certificate
      of auditors or any other resolution, certificate, statement, instrument,
      opinion, report, notice, request, direction, consent, order, appraisal,
      bond, debenture, note, other evidence of indebtedness or other paper or
      document believed by it to be genuine and to have been signed or presented
      by the proper party or parties;

            (b)   if (i) in performing its duties under this Trust Agreement the
      Property Trustee is required to decide between alternative courses of
      action, (ii) in construing any of the provisions of this Trust Agreement
      the Property Trustee finds a provision ambiguous or inconsistent with any
      other provisions contained herein or (iii) the Property Trustee is unsure
      of the application of any provision of this Trust Agreement, then, except
      as to any matter as to which the Holders of the Preferred Securities are
      entitled to vote under the terms of this Trust Agreement, the Property
      Trustee shall deliver a notice to the Depositor requesting the Depositor's
      written instruction as to the course of action to be taken and the
      Property Trustee shall take such action, or refrain from taking such
      action, as the Property Trustee shall be instructed in writing to take, or
      to refrain from taking, by the Depositor; provided, that if the Property
      Trustee does not receive such instructions of the Depositor within ten
      (10) Business Days after it has delivered such notice or such reasonably
      shorter period of time set forth in such notice, the Property Trustee may,
      but shall be under no duty to, take such action, or refrain from taking
      such action, as the Property Trustee shall deem advisable and in the best
      interests of the Holders, in which event the Property Trustee shall have
      no liability except for its own negligence, bad faith or willful
      misconduct;


                                       45



            (c)   any direction or act of the Depositor contemplated by this
      Trust Agreement shall be sufficiently evidenced by an Officers'
      Certificate unless otherwise expressly provided herein;

            (d)   any direction or act of an Administrative Trustee contemplated
      by this Trust Agreement shall be sufficiently evidenced by a certificate
      executed by such Administrative Trustee and setting forth such direction
      or act;

            (e)   the Property Trustee shall have no duty to see to any
      recording, filing or registration of any instrument (including any
      financing or continuation statement or any filing under tax or securities
      laws) or any re-recording, re-filing or re-registration thereof;

            (f)   the Property Trustee may consult with counsel (which counsel
      may be counsel to the Property Trustee, the Depositor or any of its
      Affiliates, and may include any of its employees) and the advice of such
      counsel shall be full and complete authorization and protection in respect
      of any action taken, suffered or omitted by it hereunder in good faith and
      in reliance thereon and in accordance with such advice; the Property
      Trustee shall have the right at any time to seek instructions concerning
      the administration of this Trust Agreement from any court of competent
      jurisdiction;

            (g)   the Property Trustee shall be under no obligation to exercise
      any of the rights or powers vested in it by this Trust Agreement at the
      request or direction of any of the Holders pursuant to this Trust
      Agreement, unless such Holders shall have offered to the Property Trustee
      reasonable security or indemnity against the costs, expenses (including
      reasonable attorneys' fees and expenses) and liabilities that might be
      incurred by it in compliance with such request or direction, including
      reasonable advances as may be requested by the Property Trustee; provided,
      however, that nothing contained in this Section 8.7(g) shall be construed
      to relieve the Property Trustee, upon the occurrence of an Event of
      Default, of its obligation to exercise the rights and powers in it vested
      by this Trust Agreement; provided, further, that nothing contained in this
      Section 8.7(g) shall prevent the Property Trustee from exercising its
      rights under Section 8.11 hereof;

            (h)   the Property Trustee shall not be bound to make any
      investigation into the facts or matters stated in any resolution,
      certificate, statement, instrument, opinion, report, notice, request,
      direction, consent, order, approval, bond, debenture, note or other
      evidence of indebtedness or other paper or document, unless requested in
      writing to do so by one or more Holders, but the Property Trustee may make
      such further inquiry or investigation into such facts or matters as it may
      see fit, and, if the Property Trustee shall determine to make such inquiry
      or investigation, it shall be entitled to examine the books, records and
      premises of the Depositor, personally or by agent or attorney;

            (i)   the Property Trustee may execute any of the trusts or powers
      hereunder or perform any duties hereunder either directly or by or through
      its agents, attorneys, custodians or nominees and the Property Trustee
      shall not be responsible for any negligence or misconduct on the part of
      any such agent, attorney, custodian or nominee appointed with due care by
      it hereunder;


                                       46



            (j)   whenever in the administration of this Trust Agreement the
      Property Trustee shall deem it desirable to receive instructions with
      respect to enforcing any remedy or right hereunder, the Property Trustee
      (i) may request instructions from the Holders (which instructions may only
      be given by the Holders of the same proportion in Liquidation Amount of
      the Trust Securities as would be entitled to direct the Property Trustee
      under this Trust Agreement in respect of such remedy, right or action),
      (ii) may refrain from enforcing such remedy or right or taking such other
      action until such instructions are received and (iii) shall be protected
      in acting in accordance with such instructions;

            (k)   except as otherwise expressly provided by this Trust
      Agreement, the Property Trustee shall not be under any obligation to take
      any action that is discretionary under the provisions of this Trust
      Agreement;

            (l)   without prejudice to any other rights available to the
      Property Trustee under applicable law, when the Property Trustee incurs
      expenses or renders services in connection with a Bankruptcy Event, such
      expenses (including legal fees and expenses of its agents and counsel) and
      the compensation for such services are intended to constitute expenses of
      administration under any bankruptcy law or law relating to creditors
      rights generally; and

            (m)   whenever in the administration of this Trust Agreement the
      Property Trustee shall deem it desirable that a matter be proved or
      established prior to taking, suffering or omitting any action hereunder,
      the Property Trustee (unless other evidence be herein specifically
      prescribed) may, in the absence of bad faith on its part, request and rely
      on an Officers' Certificate which, upon receipt of such request, shall be
      promptly delivered by the Depositor.

      No provision of this Trust Agreement shall be deemed to impose any duty or
obligation on any Trustee to perform any act or acts or exercise any right,
power, duty or obligation conferred or imposed on it, in any jurisdiction in
which it shall be illegal, or in which such Person shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts,
or to exercise any such right, power, duty or obligation.

      SECTION 8.8.    Delegation of Power.

      Any Trustee may, by power of attorney consistent with applicable law,
delegate to any other natural person over the age of 21 its, his or her power
for the purpose of executing any documents contemplated in Section 2.5. The
Trustees shall have power to delegate from time to time to such of their number
or to the Depositor the doing of such things and the execution of such
instruments either in the name of the Trust or the names of the Trustees or
otherwise as the Trustees may deem expedient, to the extent such delegation is
not prohibited by applicable law or contrary to the provisions of this Trust
Agreement.

      SECTION 8.9.    May Hold Securities.

      Any Trustee or any other agent of any Trustee or the Trust, in its
individual or any other capacity, may become the owner or pledgee of Trust
Securities and except as provided in the


                                       47



definition of the term "Outstanding" in Article I, may otherwise deal with the
Trust with the same rights it would have if it were not an Trustee or such other
agent.

      SECTION 8.10.   Compensation; Reimbursement; Indemnity.

      The Depositor agrees:

            (a)   to pay to the Trustees from time to time such reasonable
      compensation for all services rendered by them hereunder as may be agreed
      by the Depositor and the Trustees from time to time (which compensation
      shall not be limited by any provision of law in regard to the compensation
      of a trustee of an express trust);

            (b)   to reimburse the Trustees upon request for all reasonable
      expenses, disbursements and advances incurred or made by the Trustees in
      accordance with any provision of this Trust Agreement (including the
      reasonable compensation and the expenses and disbursements of their agents
      and counsel), except any such expense, disbursement or advance as may be
      attributable to their gross negligence, bad faith or willful misconduct;
      and

            (c)   to the fullest extent permitted by applicable law, to
      indemnify and hold harmless (i) each Trustee, (ii) any Affiliate of any
      Trustee, (iii) any officer, director, shareholder, employee,
      representative or agent of any Trustee or any Affiliate of any Trustee and
      (iv) any employee or agent of the Trust (referred to herein as an
      "Indemnified Person") from and against any loss, damage, liability, tax
      (other than income, franchise or other taxes imposed on amounts paid
      pursuant to Section 8.10(a) or (b) hereof), penalty, expense or claim of
      any kind or nature whatsoever incurred without negligence, bad faith or
      willful misconduct on its part, arising out of or in connection with the
      acceptance or administration of the Trust hereunder, including the
      advancement of funds to cover the costs and expenses of defending itself
      against any claim or liability in connection with the exercise or
      performance of any of its powers or duties hereunder.

      The Trust shall have no payment, reimbursement or indemnity obligations to
the Trustees under this Section 8.10. The provisions of this Section 8.10 shall
survive the termination of this Trust Agreement and the earlier removal or
resignation of any Trustee.

      No Trustee may claim any Lien on any Trust Property whether before or
after termination of the Trust as a result of any amount due pursuant to this
Section 8.10.

      To the fullest extent permitted by law, in no event shall the Property
Trustee and the Delaware Trustee be liable for any indirect, special, punitive
or consequential loss or damage of any kind whatsoever, including, but not
limited to, lost profits, even if the Trustee has been advised of the likelihood
of such loss or damage and regardless of the form of action.

      In no event shall the Property Trustee and the Delaware Trustee be liable
for any failure or delay in the performance of its obligations hereunder because
of circumstances beyond its control, including, but not limited to, acts of God,
flood, war (whether declared or undeclared), terrorism, fire, riot, embargo,
government action, including any laws, ordinances, regulations,


                                       48



governmental action or the like which delay, restrict or prohibit the providing
of the services contemplated by this Trust Agreement.

      SECTION 8.11.   Resignation and Removal; Appointment of Successor.

      (a)   No resignation or removal of any Trustee and no appointment of a
successor Trustee pursuant to this Article VIII shall become effective until the
acceptance of appointment by the successor Trustee in accordance with the
applicable requirements of Section 8.12.

      (b)   A Trustee may resign at any time by giving written notice thereof
to the Depositor and, in the case of the Property Trustee and the Delaware
Trustee, to the Holders.

      (c)   Unless an Event of Default shall have occurred and be continuing,
the Property Trustee or the Delaware Trustee, or both of them, may be removed
(with or without cause) at any time by Act of the Holder of Common Securities.
If an Event of Default shall have occurred and be continuing, the Property
Trustee or the Delaware Trustee, or both of them, may be removed (with or
without cause) at such time by Act of the Holders of at least a Majority in
Liquidation Amount of the Preferred Securities, delivered to the removed Trustee
(in its individual capacity and on behalf of the Trust). An Administrative
Trustee may be removed (with or without cause) only by Act of the Holder of the
Common Securities at any time.

      (d)   If any Trustee shall resign, be removed or become incapable of
acting as Trustee, or if a vacancy shall occur in the office of any Trustee for
any reason, at a time when no Event of Default shall have occurred and be
continuing, the Holder of the Common Securities, by Act of the Holder of the
Common Securities, shall promptly appoint a successor Trustee or Trustees, and
such successor Trustee and the retiring Trustee shall comply with the applicable
requirements of Section 8.12. If the Property Trustee or the Delaware Trustee
shall resign, be removed or become incapable of continuing to act as the
Property Trustee or the Delaware Trustee, as the case may be, at a time when an
Event of Default shall have occurred and be continuing, the Holders of the
Preferred Securities, by Act of the Holders of a Majority in Liquidation Amount
of the Preferred Securities, shall promptly appoint a successor Property Trustee
or Delaware Trustee, and such successor Property Trustee or Delaware Trustee and
the retiring Property Trustee or Delaware Trustee shall comply with the
applicable requirements of Section 8.12. If an Administrative Trustee shall
resign, be removed or become incapable of acting as Administrative Trustee, at a
time when an Event of Default shall have occurred and be continuing, the Holder
of the Common Securities by Act of the Holder of Common Securities shall
promptly appoint a successor Administrative Trustee and such successor
Administrative Trustee and the retiring Administrative Trustee shall comply with
the applicable requirements of Section 8.12. If no successor Trustee shall have
been so appointed by the Holder of the Common Securities or Holders of the
Preferred Securities, as the case may be, and accepted appointment in the manner
required by Section 8.12 within thirty (30) days after the giving of a notice of
resignation by a Trustee, the removal of a Trustee, or a Trustee becoming
incapable of acting as such Trustee, any Holder who has been a Holder of
Preferred Securities for at least six (6) months may, on behalf of himself and
all others similarly situated, and any resigning Trustee may, in each case, at
the expense of the Depositor, petition any court of competent jurisdiction for
the appointment of a successor Trustee.


                                       49



      (e)   The Depositor shall give notice of each resignation and each
removal of the Property Trustee or the Delaware Trustee and each appointment of
a successor Property Trustee or Delaware Trustee to all Holders in the manner
provided in Section 10.8. Each notice shall include the name of the successor
Property Trustee or Delaware Trustee and the address of its Corporate Trust
Office if it is the Property Trustee.

      (f)   Notwithstanding the foregoing or any other provision of this Trust
Agreement, in the event any Administrative Trustee or a Delaware Trustee who is
a natural person dies or becomes, in the opinion of the Holder of Common
Securities, incompetent or incapacitated, the vacancy created by such death,
incompetence or incapacity may be filled by (i) the unanimous act of the
remaining Administrative Trustees if there are at least two of them or (ii)
otherwise by the Holder of the Common Securities (with the successor in each
case being a Person who satisfies the eligibility requirement for Administrative
Trustees or Delaware Trustee, as the case may be, set forth in Sections 8.3 and
8.4).

      (g)   Upon the appointment of a successor Delaware Trustee, such
successor Delaware Trustee shall file a Certificate of Amendment to the
Certificate of Trust in accordance with Section 3810 of the Delaware Statutory
Trust Act.

      SECTION 8.12.   Acceptance of Appointment by Successor.

      (a)   In case of the appointment hereunder of a successor Trustee, each
successor Trustee shall execute and deliver to the Depositor and to the retiring
Trustee an instrument accepting such appointment, and thereupon the resignation
or removal of the retiring Trustee shall become effective and each such
successor Trustee, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts and duties of the retiring Trustee;
but, on request of the Trust or any successor Trustee such retiring Trustee
shall, upon payment of its charges, duly assign, transfer and deliver to such
successor Trustee all Trust Property, all proceeds thereof and money held by
such retiring Trustee hereunder with respect to the Trust Securities and the
Trust.

      (b)   Upon request of any such successor Trustee, the Trust (or the
retiring Trustee if requested by the Depositor) shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts referred to in the
preceding paragraph.

      (c)   No successor Trustee shall accept its appointment unless at the
time of such acceptance such successor Trustee shall be qualified and eligible
under this Article VIII.

      SECTION 8.13.   Merger, Conversion, Consolidation or Succession to
Business.

      Any Person into which the Property Trustee or the Delaware Trustee may be
merged or converted or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which such Trustee
shall be a party, or any Person succeeding to all or substantially all the
corporate trust business of such Trustee, shall be the successor of such Trustee
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, provided, that such Person shall be
otherwise qualified and eligible under this Article VIII.


                                       50



      SECTION 8.14.   Not Responsible for Recitals, Issuance of Securities
and Representations.

      The recitals contained herein and in the Securities Certificates shall be
taken as the statements of the Trust and the Depositor, and the Trustees do not
assume any responsibility for their correctness. The Trustees make no
representations as to the title to, or value or condition of, the property of
the Trust or any part thereof, nor as to the validity or sufficiency of this
Trust Agreement, the Notes or the Trust Securities. The Trustees shall not be
accountable for the use or application by the Depositor of the proceeds of the
Notes. It is expressly understood and agreed by the parties hereto that insofar
as any document, agreement or certificate is executed on behalf of the Trust by
any Trustee (i) such document, agreement or certificate is executed and
delivered by such Trustee, not in its individual capacity but solely as Trustee
under this Trust Agreement in the exercise of the powers and authority conferred
and vested in it, (ii) each of the representations, undertakings and agreements
made on the part of the Trust is made and intended not as representations,
warranties, covenants, undertakings and agreements by any Trustee in its
individual capacity but is made and intended for the purpose of binding only the
Trust and (iii) under no circumstances shall any Trustee in its individual
capacity be personally liable for the payment of any indebtedness or expenses of
the Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust under this
Trust Agreement or any other document, agreement or certificate.

      SECTION 8.15.   Property Trustee May File Proofs of Claim.

      (a)   In case of any Bankruptcy Event (or event that with the passage of
time would become a Bankruptcy Event) relative to the Trust or any other obligor
upon the Trust Securities or the property of the Trust or of such other obligor
or their creditors, the Property Trustee (irrespective of whether any
Distributions on the Trust Securities shall then be due and payable and
irrespective of whether the Property Trustee shall have made any demand on the
Trust for the payment of any past due Distributions) shall be entitled and
empowered, to the fullest extent permitted by law, by intervention in such
proceeding or otherwise:

            (i)   to file and prove a claim for the whole amount of any
      Distributions owing and unpaid in respect of the Trust Securities and to
      file such other papers or documents as may be necessary or advisable in
      order to have the claims of the Property Trustee (including any claim for
      the reasonable compensation, expenses, disbursements and advances of the
      Property Trustee, its agents and counsel) and of the Holders allowed in
      such judicial proceeding; and

            (ii)  to collect and receive any monies or other property payable or
      deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Holder to make such payments to the Property Trustee and, in the event the
Property Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Property Trustee first any amount due it for the
reasonable


                                       51



compensation, expenses, disbursements and advances of the Property Trustee, its
agents and counsel, and any other amounts due the Property Trustee.

      (b)   Nothing herein contained shall be deemed to authorize the Property
Trustee to authorize or consent to or accept or adopt on behalf of any Holder
any plan of reorganization, arrangement, adjustment or compensation affecting
the Trust Securities or the rights of any Holder thereof or to authorize the
Property Trustee to vote in respect of the claim of any Holder in any such
proceeding.

      SECTION 8.16.   Reports to the Property Trustee.

      (a)   The Guarantor, the Depositor and/or the Administrative Trustees
shall deliver to the Property Trustee, not later than forty five (45) days after
the end of each of the first three fiscal quarters of the Guarantor and not
later than ninety (90) days after the end of each fiscal year of the Guarantor
ending after the date of this Trust Agreement, an Officers' Certificate covering
the preceding fiscal year, stating whether or not to the knowledge of the
signers thereof the Guarantor, the Depositor and/or the Trust are in default in
the performance or observance of any of the terms, provisions and conditions of
this Trust Agreement (without regard to any period of grace or requirement of
notice provided hereunder) and, if the Guarantor, the Depositor and/or the Trust
shall be in default, specifying all such defaults and the nature and status
thereof of which they have knowledge.

      (b)   The Guarantor and/or the Depositor shall furnish (i) to the Property
Trustee; (ii) Cohen Bros. & Company, 450 Park, 23rd Floor, New York, NY 10022
(or such other address as designated by Cohen Bros. & Company); and (iii) any
Owner of the Preferred Securities reasonably identified to the Guarantor, the
Depositor and the Trust (which identification may be made either by such Owner
or by Cohen Bros. & Company) a duly completed and executed certificate
substantively and substantially in the form attached hereto as Exhibit G,
including the financial statements referenced in such Exhibit, which certificate
and financial statements shall be so furnished by the Guarantor or the Depositor
not later than forty five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Guarantor and not later than ninety
(90) days after the end of each fiscal year of the Guarantor.

      The Property Trustee shall obtain all reports, certificate and
information, which it is entitled to obtain under each of the Operative
Documents.

                                   ARTICLE IX.

                       TERMINATION, LIQUIDATION AND MERGER

      SECTION 9.1.    Dissolution Upon Expiration Date.

      Unless earlier dissolved, the Trust shall automatically dissolve on March
15, 2040 (the "Expiration Date"), and the Trust Property shall be liquidated in
accordance with Section 9.4.


                                       52



      SECTION 9.2.    Early Termination.

      The first to occur of any of the following events is an "Early Termination
Event", upon the occurrence of which the Trust shall be dissolved:

            (a)   the occurrence of a Bankruptcy Event in respect of, or the
      dissolution or liquidation of, the Depositor, in its capacity as the
      Holder of the Common Securities, unless the Depositor shall have
      transferred the Common Securities as provided by Section 5.11, in which
      case this provision shall refer instead to any such successor Holder of
      the Common Securities;

            (b)   the written direction to the Property Trustee from the Holder
      of the Common Securities at any time to dissolve the Trust and, after
      satisfaction of any liabilities of the Trust as required by applicable
      law, to distribute the Notes to Holders in exchange for the Preferred
      Securities (which direction is optional and wholly within the discretion
      of the Holder of the Common Securities);

            (c)   the redemption of all of the Preferred Securities in
      connection with the payment at maturity or redemption of all the Notes;
      and

            (d)   the entry of an order for dissolution of the Trust by a court
      of competent jurisdiction.

      SECTION 9.3.    Termination.

      The respective obligations and responsibilities of the Trustees and the
Trust shall terminate upon the latest to occur of the following: (a) the
distribution by the Property Trustee to Holders of all amounts required to be
distributed hereunder upon the liquidation of the Trust pursuant to Section 9.4,
or upon the redemption of all of the Trust Securities pursuant to Section 4.2;
(b) the satisfaction of any expenses owed by the Trust; and (c) the discharge of
all administrative duties of the Administrative Trustees, including the
performance of any tax reporting obligations with respect to the Trust or the
Holders.

      SECTION 9.4.    Liquidation.

      (a)   If an Early Termination Event specified in Section 9.2(a), (b) or
(d) occurs or upon the Expiration Date, the Trust shall be liquidated by the
Property Trustee as expeditiously as the Property Trustee shall determine to be
possible by distributing, after satisfaction of liabilities to creditors of the
Trust as provided by applicable law, to each Holder a Like Amount of Notes,
subject to Section 9.4(d). Notice of liquidation shall be given by the Property
Trustee not less than thirty (30) nor more than sixty (60) days prior to the
Liquidation Date to each Holder of Trust Securities at such Holder's address
appearing in the Securities Register. All such notices of liquidation shall:

            (i)   state the Liquidation Date;

            (ii)  state that from and after the Liquidation Date, the Trust
      Securities will no longer be deemed to be Outstanding and (subject to
      Section 9.4(d)) any Securities


                                       53



      Certificates not surrendered for exchange will be deemed to represent a
      Like Amount of Notes; and

            (iii) provide such information with respect to the mechanics by
      which Holders may exchange Securities Certificates for Notes, or if
      Section 9.4(d) applies, receive a Liquidation Distribution, as the
      Property Trustee shall deem appropriate.

      (b)   Except where Section 9.2(c) or 9.4(d) applies, in order to effect
the liquidation of the Trust and distribution of the Notes to Holders, the
Property Trustee, either itself acting as exchange agent or through the
appointment of a separate exchange agent, shall establish a record date for such
distribution (which shall not be more than forty five (45) days prior to the
Liquidation Date nor prior to the date on which notice of such liquidation is
given to the Holders) and establish such procedures as it shall deem appropriate
to effect the distribution of Notes in exchange for the Outstanding Securities
Certificates.

      (c)   Except where Section 9.2(c) or 9.4(d) applies, after the Liquidation
Date, (i) the Trust Securities will no longer be deemed to be Outstanding, (ii)
certificates representing a Like Amount of Notes will be issued to Holders of
Securities Certificates, upon surrender of such Certificates to the exchange
agent for exchange, (iii) the Depositor shall use its best efforts to have the
Notes listed on the New York Stock Exchange or on such other exchange,
interdealer quotation system or self-regulatory organization on which the
Preferred Securities are then listed, if any, (iv) Securities Certificates not
so surrendered for exchange will be deemed to represent a Like Amount of Notes
bearing accrued and unpaid interest in an amount equal to the accumulated and
unpaid Distributions on such Securities Certificates until such certificates are
so surrendered (and until such certificates are so surrendered, no payments of
interest or principal will be made to Holders of Securities Certificates with
respect to such Notes) and (v) all rights of Holders holding Trust Securities
will cease, except the right of such Holders to receive Notes upon surrender of
Securities Certificates.

      (d)   Notwithstanding the other provisions of this Section 9.4, if
distribution of the Notes in the manner provided herein is determined by the
Property Trustee not to be permitted or practical, the Trust Property shall be
liquidated, and the Trust shall be wound up by the Property Trustee in such
manner as the Property Trustee determines. In such event, Holders will be
entitled to receive out of the assets of the Trust available for distribution to
Holders, after satisfaction of liabilities to creditors of the Trust as provided
by applicable law, an amount equal to the Liquidation Amount per Trust Security
plus accumulated and unpaid Distributions thereon to the date of payment (such
amount being the "Liquidation Distribution"). If, upon any such winding up the
Liquidation Distribution can be paid only in part because the Trust has
insufficient assets available to pay in full the aggregate Liquidation
Distribution, then, subject to the next succeeding sentence, the amounts payable
by the Trust on the Trust Securities shall be paid on a pro rata basis (based
upon Liquidation Amounts). The Holder of the Common Securities will be entitled
to receive Liquidation Distributions upon any such winding up pro rata (based
upon Liquidation Amounts) with Holders of all Trust Securities, except that, if
an Event of Default has occurred and is continuing, the Preferred Securities
shall have a priority over the Common Securities as provided in Section 4.3.


                                       54



      SECTION 9.5.    Mergers, Consolidations, Amalgamations or Replacements of
Trust.

      The Trust may not merge with or into, consolidate, amalgamate, or be
replaced by, or convey, transfer or lease its properties and assets
substantially as an entirety to, any Person except pursuant to this Article IX.
At the request of the Holders of the Common Securities, without the consent of
the Holders of the Preferred Securities, the Trust may merge with or into,
consolidate, amalgamate, or be replaced by or convey, transfer or lease its
properties and assets substantially as an entirety to a trust organized as such
under the laws of any State; provided, that:

            (a)   such successor entity either (i) expressly assumes all of the
      obligations of the Trust under this Trust Agreement with respect to the
      Preferred Securities or (ii) substitutes for the Preferred Securities
      other securities having substantially the same terms as the Preferred
      Securities (such other Securities, the "Successor Securities") so long as
      the Successor Securities have the same priority as the Preferred
      Securities with respect to distributions and payments upon liquidation,
      redemption and otherwise;

            (b)   a trustee of such successor entity possessing substantially
      the same powers and duties as the Property Trustee is appointed to hold
      the Notes;

            (c)   if the Preferred Securities or the Notes are rated, such
      merger, consolidation, amalgamation, replacement, conveyance, transfer or
      lease does not cause the Preferred Securities or the Notes (including any
      Successor Securities) to be downgraded by any nationally recognized
      statistical rating organization that then assigns a rating to the
      Preferred Securities or the Notes;

            (d)   the Preferred Securities are listed, or any Successor
      Securities will be listed upon notice of issuance, on any national
      securities exchange or interdealer quotation system on which the Preferred
      Securities are then listed, if any;

            (e)   such merger, consolidation, amalgamation, replacement,
      conveyance, transfer or lease does not adversely affect the rights,
      preferences and privileges of the Holders of the Preferred Securities
      (including any Successor Securities) in any material respect;

            (f)   such successor entity has a purpose substantially identical to
      that of the Trust;

            (g)   prior to such merger, consolidation, amalgamation,replacement,
      conveyance, transfer or lease, the Depositor has received an Opinion of
      Counsel to the effect that (i) such merger, consolidation, amalgamation,
      replacement, conveyance, transfer or lease does not adversely affect the
      rights, preferences and privileges of the Holders of the Preferred
      Securities (including any Successor Securities) in any material respect;
      (ii) following such merger, consolidation, amalgamation, replacement,
      conveyance, transfer or lease, neither the Trust nor such successor entity
      will be required to register as an "investment company" under the
      Investment Company Act and (iii) following such merger, consolidation,
      amalgamation, replacement, conveyance, transfer


                                       55



      or lease, the Trust (or the successor entity) will continue to be
      classified as a grantor trust for U.S. federal income tax purposes; and

            (h)   the Depositor or its permitted transferee owns all of the
      common securities of such successor entity.

Notwithstanding the foregoing, the Trust shall not, except with the consent of
Holders of all of the Preferred Securities, consolidate, amalgamate, merge with
or into, or be replaced by or convey, transfer or lease its properties and
assets substantially as an entirety to any other Person or permit any other
entity to consolidate, amalgamate, merge with or into, or replace, the Trust if
such consolidation, amalgamation, merger, replacement, conveyance, transfer or
lease would cause the Trust or the successor entity to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes or cause the Notes to be treated as other than
indebtedness of the Depositor for United States federal income tax purposes.

                                   ARTICLE X.

                            MISCELLANEOUS PROVISIONS

      SECTION 10.1.   Limitation of Rights of Holders.

      Except as set forth in Section 9.2, the death, bankruptcy, termination,
dissolution or incapacity of any Person having an interest, beneficial or
otherwise, in Trust Securities shall not operate to terminate this Trust
Agreement, nor annul, dissolve or terminate the Trust nor entitle the legal
representatives or heirs of such Person or any Holder for such Person, to claim
an accounting, take any action or bring any proceeding in any court for a
partition or winding up of the arrangements contemplated hereby, nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of
them.

      SECTION 10.2.   Agreed Tax Treatment of Trust and Trust Securities.

      The parties hereto and, by its acceptance or acquisition of a Trust
Security or a beneficial interest therein, the Holder of, and any Person that
acquires a beneficial interest in, such Trust Security intend and agree to treat
the Trust as a grantor trust for United States federal, state and local tax
purposes, and to treat the Trust Securities (including all payments and proceeds
with respect to such Trust Securities) as undivided beneficial ownership
interests in the Trust Property (and payments and proceeds therefrom,
respectively) for United States federal, state and local tax purposes and to
treat the Notes as indebtedness of the Depositor for United States federal,
state and local tax purposes. The provisions of this Trust Agreement shall be
interpreted to further this intention and agreement of the parties.

      SECTION 10.3.   Amendment.

      (a)   This Trust Agreement may be amended from time to time by the
Property Trustee, the Administrative Trustees and the Holder of all the Common
Securities, without the consent of any Holder of the Preferred Securities, (i)
to cure any ambiguity, correct or supplement any provision herein that may be
defective or inconsistent with any other provision


                                       56



herein, or to make or amend any other provisions with respect to matters or
questions arising under this Trust Agreement, which shall not be inconsistent
with the other provisions of this Trust Agreement, (ii) to modify, eliminate or
add to any provisions of this Trust Agreement to such extent as shall be
necessary to ensure that the Trust will neither be taxable as a corporation nor
be classified as other than a grantor trust for United States federal income tax
purposes at all times that any Trust Securities are Outstanding or to ensure
that the Notes are treated as indebtedness of the Depositor for United States
federal income tax purposes, or to ensure that the Trust will not be required to
register as an "investment company" under the Investment Company Act or (iii) to
add to the covenants, restrictions or obligations of the Depositor; provided,
that in the case of clauses (i), (ii) or (iii), such action shall not adversely
affect in any material respect the interests of any Holder.

      (b)   Except as provided in Section 10.3(c), any provision of this Trust
Agreement may be amended by the Property Trustee, the Administrative Trustees
and the Holder of all of the Common Securities and with (i) the consent of
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
and (ii) receipt by the Trustees of an Opinion of Counsel to the effect that
such amendment or the exercise of any power granted to the Trustees in
accordance with such amendment will not cause the Trust to be taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes or affect the treatment of the Notes as indebtedness
of the Depositor for United States federal income tax purposes or affect the
Trust's exemption from status (or from any requirement to register) as an
"investment company" under the Investment Company Act.

      (c)   Notwithstanding any other provision of this Trust Agreement, without
the consent of each Holder, this Trust Agreement may not be amended to (i)
change the accrual rate, amount, currency or timing of any Distribution on or
the redemption price of the Trust Securities or otherwise adversely affect the
amount of any Distribution or other payment required to be made in respect of
the Trust Securities as of a specified date, (ii) restrict or impair the right
of a Holder to institute suit for the enforcement of any such payment on or
after such date, (iii) reduce the percentage of aggregate Liquidation Amount of
Outstanding Preferred Securities, the consent of whose Holders is required for
any such amendment, or the consent of whose Holders is required for any waiver
of compliance with any provision of this Trust Agreement or of defaults
hereunder and their consequences provided for in this Trust Agreement; (iv)
impair or adversely affect the rights and interests of the Holders in the Trust
Property, or permit the creation of any Lien on any portion of the Trust
Property; or (v) modify the definition of "Outstanding," this Section 10.3(c),
Sections 4.1, 4.2, 4.3, 6.10(e) or Article IX.

      (d)   Notwithstanding any other provision of this Trust Agreement, no
Trustee shall enter into or consent to any amendment to this Trust Agreement
that would cause the Trust to be taxable as a corporation or to be classified as
other than a grantor trust for United States federal income tax purposes or that
would cause the Notes to fail or cease to be treated as indebtedness of the
Depositor for United States federal income tax purposes or that would cause the
Trust to fail or cease to qualify for the exemption from status (or from any
requirement to register) as an "investment company" under the Investment Company
Act.


                                       57



      (e)   If any amendment to this Trust Agreement is made, the Administrative
Trustees or the Property Trustee shall promptly provide to the Depositor and the
Note Trustee a copy of such amendment.

      (f)   No Trustee shall be required to enter into any amendment to this
Trust Agreement that affects its own rights, duties or immunities under this
Trust Agreement. The Trustees shall be entitled to receive an Opinion of Counsel
and an Officers' Certificate stating that any amendment to this Trust Agreement
is in compliance with this Trust Agreement and all conditions precedent herein
provided for relating to such action have been met.

      (g)   No amendment or modification to this Trust Agreement that adversely
affects in any material respect the rights, duties, liabilities, indemnities or
immunities of the Delaware Trustee hereunder shall be permitted without the
prior written consent of the Delaware Trustee.

      SECTION 10.4.   Separability.

      If any provision in this Trust Agreement or in the Securities Certificates
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby, and there shall be deemed substituted for the provision at
issue a valid, legal and enforceable provision as similar as possible to the
provision at issue.

      SECTION 10.5.   Governing Law.

      THIS TRUST AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF THE
HOLDERS, THE TRUST, THE DEPOSITOR AND THE TRUSTEES WITH RESPECT TO THIS TRUST
AGREEMENT AND THE TRUST SECURITIES SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS
CONFLICTS OF LAWS PROVISIONS.

      SECTION 10.6.   Successors.

      This Trust Agreement shall be binding upon and shall inure to the benefit
of any successor to the Depositor, the Trust and any Trustee, including any
successor by operation of law. Except in connection with a transaction involving
the Depositor that is permitted under Article VIII of the Indenture and pursuant
to which the assignee agrees in writing to perform the Depositor's obligations
hereunder, the Depositor shall not assign its obligations hereunder.

      SECTION 10.7.   Headings.

      The Article and Section headings are for convenience only and shall not
affect the construction of this Trust Agreement

      SECTION 10.8.   Reports, Notices and Demands.

      (a)   Any report, notice, demand or other communication that by any
provision of this Trust Agreement is required or permitted to be given or served
to or upon any Holder or the


                                       58



Depositor may be given or served in writing delivered in person, or by
reputable, overnight courier, by telecopy or by deposit thereof, first-class
postage prepaid, in the United States mail, addressed, (a) in the case of a
Holder of Preferred Securities, to such Holder as such Holder's name and address
may appear on the Securities Register; and (b) in the case of the Holder of all
the Common Securities or the Depositor, to MortgageIT, Inc., 33 Maiden Lane, New
York, NY 10038, Attention: Glenn J. Mouridy, or to such other address as may be
specified in a written notice by the Holder of all the Common Securities or the
Depositor, as the case may be, to the Property Trustee. Such report, notice,
demand or other communication to or upon a Holder or the Depositor shall be
deemed to have been given when received in person, within one (1) Business Day
following delivery by overnight courier, when telecopied with receipt confirmed,
or within three (3) Business Days following delivery by mail, except that if a
notice or other document is refused delivery or cannot be delivered because of a
changed address of which no notice was given, such notice or other document
shall be deemed to have been delivered on the date of such refusal or inability
to deliver.

      (b)   Any notice, demand or other communication that by any provision of
this Trust Agreement is required or permitted to be given or served to or upon
the Property Trustee, the Delaware Trustee, the Administrative Trustees or the
Trust shall be given in writing by deposit thereof, first-class postage prepaid,
in the U.S. mail, personal delivery or facsimile transmission, addressed to such
Person as follows: (i) with respect to the Property Trustee to JPMorgan Chase
Bank, National Association, 600 Travis, 50th Floor, Houston, Texas 77002,
Attention: Institutional Trust Services--MortgageIT Capital Trust I, facsimile
no. (713) 216-2101, (ii) with respect to the Delaware Trustee, to Chase Bank
USA, National Association, c/o JPMorgan Chase Bank, National Association, 500
Stanton Christiana Road, Building 4 (3rd Floor), Newark, Delaware 19713,
Attention: Institutional Trust Services-- MortgageIT Capital Trust I, facsimile
no. (302) 552-6280; (iii) with respect to the Administrative Trustees, to them
at the address above for notices to the Depositor, marked "Attention:
Administrative Trustees of "MortgageIT Capital Trust I", and (iv) with respect
to the Trust, to its principal executive office specified in Section 2.2, with a
copy to the Property Trustee. Such notice, demand or other communication to or
upon the Trust, the Property Trustee or the Administrative Trustees shall be
deemed to have been sufficiently given or made only upon actual receipt of the
writing by the Trust, the Property Trustee or the Administrative Trustees.

      SECTION 10.9.   Agreement Not to Petition.

      Each of the Trustees and the Depositor agree for the benefit of the
Holders that, until at least one year and one day after the Trust has been
terminated in accordance with Article IX, they shall not file, or join in the
filing of, a petition against the Trust under any Bankruptcy Law or otherwise
join in the commencement of any proceeding against the Trust under any
Bankruptcy Law. If the Depositor takes action in violation of this Section 10.9,
the Property Trustee agrees, for the benefit of Holders, that at the expense of
the Depositor, it shall file an answer with the applicable bankruptcy court or
otherwise properly contest the filing of such petition by the Depositor against
the Trust or the commencement of such action and raise the defense that the
Depositor has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as counsel for the
Property Trustee or the Trust may assert.


                                       59



      SECTION 10.10.  Counterparts. This instrument may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

                [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


                                       60



                                                                       Exhibit A

      IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Trust Agreement as of the day and year first above written.

                                        MORTGAGEIT, INC.,
                                        as Depositor


                                        By:   /s/ Glenn J. Mouridy
                                              Name: Glenn J. Mouridy
                                              Title: Executive Vice President


JPMORGAN CHASE BANK, NATIONAL           CHASE BANK USA, NATIONAL ASSOCIATION, as
ASSOCIATION, in its individual as       Delaware Trustee
Property Trustee


By:   /s/ Maria D. Calzado              By:   /s/ Sarika M. Sheth
      Name: Maria D. Calzado                  Name: Sarika M. Sheth
      Title: Vice President                   Title: Trust Officer


/s/ Glenn J. Mouridy                    /s/ Donald Epstein
    Administrative Trustee                  Administrative Trustee
    Name: Glenn J. Mouridy                  Name: Donald Epstein


/s/ John R. Cuti
    Administrative Trustee
    Name: John R. Cuti


                                       A-1



                              CERTIFICATE OF TRUST

                                       OF

                           MORTGAGEIT CAPITAL TRUST I

      This Certificate of Trust of MortgageIT Capital Trust I (the "Trust") is
being duly executed and filed on behalf of the Trust by the undersigned, as
trustees, to form a statutory trust under the Delaware Statutory Trust Act (12
Del. C. SS.3801 et seq.)(the "Act").

      1.    Name. The name of the statutory trust formed by this Certificate of
Trust is: MortgageIT Capital Trust I.

      2.    Delaware Trustee. The name and business address of the trustee of
the Trust with its principal place of business in the State of Delaware are
Chase Bank USA, National Association c/o JPMorgan Chase Bank, National
Association, 500 Stanton Christiana Road, Building 4 (3rd Floor), Newark,
Delaware 19713, Attention: Institutional Trust Services.

      3.    Effective Date. This Certificate of Trust shall be effective upon
its filing with the Secretary of State of the State of Delaware.

      IN WITNESS WHEREOF, the undersigned have duly executed this Certificate of
Trust in accordance with Section 3811(a)(1) of the Act.

                                        CHASE BANK USA, NATIONAL ASSOCIATION,
                                        not in its individual capacity, but
                                        solely as Delaware Trustee


                                        By: ____________________________________
                                            Name:
                                            Title:


                                        2



                                                                       Exhibit B

                     [FORM OF COMMON SECURITIES CERTIFICATE]

 THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS
 AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
 TO AN EXEMPTION FROM REGISTRATION. THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT
   IN COMPLIANCE WITH APPLICABLE LAW AND SECTION 5.11 OF THE TRUST AGREEMENT

CERTIFICATE NUMBER                                   NUMBER OF COMMON SECURITIES


  C-1                                                                      1,550

                    CERTIFICATE EVIDENCING COMMON SECURITIES

                                       OF

                           MORTGAGEIT CAPITAL TRUST I

                         FLOATING RATE COMMON SECURITIES

                 (LIQUIDATION AMOUNT $1,000 PER COMMON SECURITY)

MortgageIT Capital Trust I, a statutory trust created under the laws of the
State of Delaware (the "Trust"), hereby certifies that MortgageIT, Inc., a New
York corporation (the "Holder") is the registered owner of One Thousand Five
Hundred Fifty (1,550) common securities of the Trust representing undivided
common beneficial interests in the assets of the Trust and designated the
MortgageIT Capital Trust I Floating Rate Common Securities (liquidation amount
$1,000 per Common Security) (the "Common Securities"). Except in accordance with
Section 5.11 of the Trust Agreement (as defined below), the Common Securities
are not transferable and, to the fullest extent permitted by law, any attempted
transfer hereof other than in accordance therewith shall be void. The
designations, rights, privileges, restrictions, preferences and other terms and
provisions of the Common Securities are set forth in, and this certificate and
the Common Securities represented hereby are issued and shall in all respects be
subject to the terms and provisions of, the Amended and Restated Trust Agreement
of the Trust, dated as of April 13, 2005 as the same may be amended from time to
time (the "Trust Agreement"), among MortgageIT, Inc., as Depositor, JPMorgan
Chase Bank, National Association, as Property Trustee, Chase Bank USA, National
Association, as Delaware Trustee, the Administrative Trustees named therein and
the Holders, from time to time, of Trust Securities. The Trust will furnish a
copy of the Trust Agreement to the Holder without charge upon written request to
the Trust at its principal place of business or registered office.


                                       B-1



Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.

This Common Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.

Terms used but not defined herein have the meanings set forth in the Trust
Agreement.

IN WITNESS WHEREOF, one of the Administrative Trustees of the Trust has executed
on behalf of the Trust this certificate this ___ day of _______________, 200___.


                                        MORTGAGEIT CAPITAL TRUST I


                                        By: ____________________________________
                                            Name:

                                            Administrative Trustee


                                       B-2



                                                                       Exhibit C

                   [FORM OF PREFERRED SECURITIES CERTIFICATE]

"[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY ("DTC") OR A
NOMINEE OF DTC. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR PREFERRED SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER OF THIS
PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS A WHOLE
BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF
DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.

UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO MORTGAGEIT CAPITAL TRUST I OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED IN THE NAME
OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND SUCH PREFERRED SECURITIES OR ANY INTEREST
THEREIN MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF ANY
PREFERRED SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE PREFERRED
SECURITIES MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.

THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE
TRUST, (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A "QUALIFIED
INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III) TO AN INSTITUTIONAL
"ACCREDITED INVESTOR" WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR
(7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY FOR ITS
OWN ACCOUNT, OR FOR THE ACCOUNT OF AN "ACCREDITED INVESTOR," FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR


                                       C-1



OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, (IV) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR (V) PURSUANT TO AN EXEMPTION FROM THE SECURITIES ACT, IN EACH
CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND, IN THE CASE OF (III) OR
(V), SUBJECT TO THE RIGHT OF THE TRUST AND THE DEPOSITOR TO REQUIRE AN OPINION
OF COUNSEL AND OTHER INFORMATION SATISFACTORY TO EACH OF THEM AND (B) THE HOLDER
WILL NOTIFY ANY PURCHASER OF ANY PREFERRED SECURITIES FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.

THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF LESS THAN
$100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH PREFERRED
SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
PRINCIPAL OF OR INTEREST ON SUCH PREFERRED SECURITIES, OR ANY INTEREST THEREIN,
AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN
SUCH PREFERRED SECURITIES.

THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
("ERISA"), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
"CODE") (EACH A "PLAN"), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE "PLAN
ASSETS" BY REASON OF ANY PLAN'S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING "PLAN ASSETS" OF ANY PLAN MAY ACQUIRE OR HOLD THIS PREFERRED SECURITY
OR ANY INTEREST THEREIN. ANY PURCHASER OR HOLDER OF THE PREFERRED SECURITIES OR
ANY INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND
HOLDING THEREOF THAT IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE.


                                       C-2



CERTIFICATE NUMBER                                  AGGREGATE LIQUIDATION AMOUNT
                                                            PREFERRED SECURITIES

                                    CUSIP NO.

                                   -----------

                   CERTIFICATE EVIDENCING PREFERRED SECURITIES

                                       OF

                           MORTGAGEIT CAPITAL TRUST I

                       FLOATING RATE PREFERRED SECURITIES
               (LIQUIDATION AMOUNT $1,000 PER PREFERRED SECURITY)

MortgageIT Capital Trust I, a statutory trust created under the laws of the
State of Delaware (the "Trust"), hereby certifies that _____________, a
_________ (the "Holder") is the registered owner of Fifty Thousand (50,000)
Preferred Securities [if the Preferred Security is a Global Security, then
insert - or such other number of Preferred Securities represented hereby as may
be set forth in the records of the Securities Registrar hereinafter referred to
in accordance with the Trust Agreement (as defined below)] of the Trust
representing an undivided preferred beneficial interest in the assets of the
Trust and designated the MortgageIT Capital Trust I Floating Rate Preferred
Securities, (liquidation amount $1,000 per Preferred Security) (the "Preferred
Securities"). Subject to the terms of the Trust Agreement (as defined below),
the Preferred Securities are transferable on the books and records of the Trust,
in person or by a duly authorized attorney, upon surrender of this certificate
duly endorsed and in proper form for transfer as provided in Section 5.7 of the
Trust Agreement (as defined below). The designations, rights, privileges,
restrictions, preferences and other terms and provisions of the Preferred
Securities are set forth in, and this certificate and the Preferred Securities
represented hereby are issued and shall in all respects be subject to the terms
and provisions of, the Amended and Restated Trust Agreement of the Trust, dated
as of April 13, 2005, as the same may be amended from time to time (the "Trust
Agreement"), among MortgageIT, Inc., as Depositor, JPMorgan Chase Bank, National
Association, as Property Trustee, Chase Bank USA, National Association, as
Delaware Trustee, the Administrative Trustees named therein and the Holders,
from time to time, of Trust Securities. The Trust will furnish a copy of the
Trust Agreement to the Holder without charge upon written request to the
Property Trustee at its Corporate Trust Office.

Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.

This Preferred Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.


                                       C-3



All capitalized terms used but not defined in this Preferred Securities
Certificate are used with the meanings specified in the Trust Agreement,
including the Schedules and Exhibits thereto.

IN WITNESS WHEREOF, one of the Administrative Trustees of the Trust has executed
on behalf of the Trust this certificate this ___ day of __________, 2005.

                                      MORTGAGEIT CAPITAL TRUST I


                                      By: ____________________________________
                                          Name:
                                          Administrative Trustee

      This is one of the Preferred Securities referred to in the
within-mentioned Trust Agreement.

Dated:
                                      JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
                                      not in its individual capacity, but solely
                                      as Property Trustee


                                      By: ____________________________________
                                          Authorized signatory


                                       C-4



                          [FORM OF REVERSE OF SECURITY]

      The Trust promises to pay Distributions from April 13, 2005, or from the
most recent Distribution Date to which Distributions have been paid or duly
provided for, quarterly in arrears on March 30, June 30, September 30 and
December 30 of each year, commencing on June 30, 2005, at a variable rate equal
to LIBOR plus 3.75% per annum of the Liquidation Amount of the Preferred
Securities represented by this Preferred Securities Certificate, together with
any Additional Interest Amounts, in respect to such period.

      Distributions on the Trust Securities shall be made by the Paying Agent
from the Payment Account and shall be payable on each Distribution Date only to
the extent that the Trust has funds then on hand and available in the Payment
Account for the payment of such Distributions.

      Distributions on the Securities must be paid on the dates payable to the
extent that the Trust has funds available for the payment of such Distributions
in the Payment Account of the Trust. The Trust's funds available for
Distribution to the Holders of the Preferred Securities will be limited to
payments received from the Depositor.

      During any Event of Default, the Depositor shall not (i) declare or pay
any dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of the Depositor's capital stock or
(ii) make any payment of principal of or any interest or premium, if any, on or
repay, repurchase or redeem any debt securities of the Depositor that rank pari
passu in all respects with or junior in interest to the Notes (other than (a)
repurchases, redemptions or other acquisitions of shares of capital stock of the
Depositor in connection with (1) any employment contract, benefit plan or other
similar arrangement with or for the benefit of any one or more employees,
officers, directors or consultants, (2) a dividend reinvestment or stockholder
stock purchase plan or (3) the issuance of capital stock of the Depositor (or
securities convertible into or exercisable for such capital stock) as
consideration in an acquisition transaction entered into prior to the applicable
Event of Default, (b) as a result of an exchange or conversion of any class or
series of the Depositor's capital stock (or any capital stock of a Subsidiary
(as defined in the Indenture) of the Depositor) for any class or series of the
Depositor's capital stock or of any class or series of the Depositor's
indebtedness for any class or series of the Depositor's capital stock, (c) the
purchase of fractional interests in shares of the Depositor's capital stock
pursuant to the conversion or exchange provisions of such capital stock or the
security being converted or exchanged, (d) any declaration of a dividend in
connection with any Rights Plan (as defined in the Indenture), the issuance of
rights, stock or other property under any Rights Plan, or the redemption or
repurchase of rights pursuant thereto or (e) any dividend in the form of stock,
warrants, options or other rights where the dividend stock or the stock issuable
upon exercise of such warrants, options or other rights is the same stock as
that on which the dividend is being paid or ranks pari passu with or junior to
such stock).

      On each Note Redemption Date, on the stated maturity (or any date of
principal repayment upon early maturity) of the Notes and on each other date on
(or in respect of) which any principal on the Notes is repaid, the Trust will be
required to redeem a Like Amount of Trust Securities at the Redemption Price.
Under the Indenture, the Notes may be redeemed by the Depositor on any Interest
Payment Date, at the Depositor's option, on or after March 30, 2010 in


                                       C-5



whole or in part from time to time at the Optional Note Redemption Price of the
principal amount thereof or the redeemed portion thereof, as applicable,
together, in the case of any such redemption, with accrued interest, including
any Additional Interest, to but excluding the date fixed for redemption. The
Notes may also be redeemed by the Depositor, at its option, at any time, in
whole but not in part, upon the occurrence of an Investment Company Event or a
Tax Event at the Special Note Redemption Price; provided, that such Investment
Company Event or a Tax Event is continuing on the Redemption Date.

      The Trust Securities redeemed on each Redemption Date shall be redeemed at
the Redemption Price with the proceeds from the contemporaneous redemption or
payment at maturity of Notes. Redemptions of the Trust Securities (or portion
thereof) shall be made and the Redemption Price shall be payable on each
Redemption Date only to the extent that the Trust has funds then on hand and
available in the Payment Account for the payment of such Redemption Price.

      Payments of Distributions (including any Additional Interest Amounts), the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing at least ten (10) Business Days prior to the date for payment by the
Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Security Register. If any Preferred Securities are held by a Depositary,
such Distributions shall be made to the Depositary in immediately available
funds.

      The indebtedness evidenced by the Notes is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Debt (as defined in the Indenture), and this Security is
issued subject to the provisions of the Indenture with respect thereto.


                                       C-6



                                   ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers this Preferred
Securities Certificate to:


        (Insert assignee's social security or tax identification number)


                    (Insert address and zip code of assignee)

and irrevocably appoints


agent to transfer this Preferred Securities Certificate on the books of the
Trust. The agent may substitute another to act for him or her.

Date: _______________________


Signature: _____________________________________________________________________
               (Sign exactly as your name appears on the other side of this
                             Preferred Securities Certificate)


The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.


                                       C-7



                                                                       Exhibit D

                          JUNIOR SUBORDINATED INDENTURE


                                         E-1



                                                                       Exhibit E

                         FORM OF TRANSFEREE CERTIFICATE
                          TO BE EXECUTED BY TRANSFEREES

                                                           ________________, [ ]

JPMorgan Chase Bank, National Association
600 Travis, 50th Floor
Houston, Texas 77002
Attention: Institutional Trust Services


MortgageIT, Inc.
MortgageIT Capital Trust I
33 Maiden Lane
New York, NY 10038

            Re:   Purchase of $_______ stated liquidation amount of Floating
                  Rate Preferred Securities (the "Preferred Securities")
                  of MortgageIT Capital Trust I

Ladies and Gentlemen:

            In connection with our purchase of the Preferred Securities we
confirm that:

            1.    We understand that the Floating Rate Preferred Securities (the
"Preferred Securities") of MortgageIT Capital Trust I (the "Trust") and the
Floating Rate Junior Subordinated Notes due 2035 (the "Subordinated Notes") of
MortgageIT, Inc. (the "Company") (the entire amount of the Trust's outstanding
Preferred Securities and the Subordinated Notes together being referred to
herein as the "Offered Securities"), have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), and may not be
offered or sold except as permitted in the following sentence. We agree on our
own behalf and on behalf of any investor account for which we are purchasing the
Offered Securities that, if we decide to offer, sell or otherwise transfer any
such Offered Securities, (i) such offer, sale or transfer will be made only (a)
to the Trust, (b) to a person we reasonably believe is a "qualified purchaser"
(a "QP") (as defined in Section 2(a)(51) of the Investment Company Act of 1940,
as amended). We understand that the certificates for any Offered Security that
we receive will bear a legend substantially to the effect of the foregoing.

            2.    We are a "qualified purchaser" within the meaning of section
2(a)(51) of the Investment Company Act of 1940, as amended, and are purchasing
for our own account or for the account of such a "qualified purchaser," and we
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Offered
Securities, and we and any account for which we are acting are each able to bear
the economic risks of our or its investment.

            3.    We are acquiring the Offered Securities purchased by us for
our own account (or for one or more accounts as to each of which we exercise
sole investment discretion


                                       F-1



and have authority to make, and do make, the statements contained in this
letter) and not with a view to any distribution of the Offered Securities,
subject, nevertheless, to the understanding that the disposition of our property
will at all times be and remain within our control.

            4.    In the event that we purchase any Preferred Securities or any
Subordinated Notes, we will acquire such Preferred Securities having an
aggregate stated liquidation amount of not less than $100,000 or such
Subordinated Notes having an aggregate principal amount not less than $100,000,
for our own account and for each separate account for which we are acting.

            5.    We acknowledge that we are not a fiduciary of (i) an employee
benefit, individual retirement account or other plan or arrangement subject to
Title I of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as amended (the
"Code") (each a "Plan"); or (ii) an entity whose underlying assets include "plan
assets" by reason of any Plan's investment in the entity, and are not purchasing
any of the Offered Securities on behalf of or with "plan assets" by reason of
any Plan's investment in the entity.

            6.    We acknowledge that the Trust and the Company and others will
rely upon the truth and accuracy of the foregoing acknowledgments,
representations, warranties and agreements and agree that if any of the
acknowledgments, representations, warranties and agreements deemed to have been
made by our purchase of any of the Offered Securities are no longer accurate, we
shall promptly notify the Company. If we are acquiring any Offered Securities as
a fiduciary or agent for one or more investor accounts, we represent that we
have sole discretion with respect to each such investor account and that we have
full power to make the foregoing acknowledgments, representations and agreement
on behalf of each such investor account.


                                        (Name of Purchaser)


                                        By:_____________________________________

                                        Date:___________________________________


            Upon transfer, the Preferred Securities (having a stated liquidation
amount of $_____________) would be registered in the name of the new beneficial
owner as follows.

Name:

Address:________________________________

Taxpayer ID Number:_________________


                                       F-2



                                                                       Exhibit F

                         OFFICER'S FINANCIAL CERTIFICATE

      The undersigned, the [Chairman/Vice Chairman/Chief Executive
Officer/President/Vice President/Chief Financial Officer/Treasurer/Assistant
Treasurer], hereby certifies pursuant to Section 8.16(b) of the Amended and
Restated Trust Agreement, dated as of April 13, 2005 (the "Trust Agreement"),
among MortgageIT, Inc. (the "Company"), JPMorgan Chase Bank, National
Association, as property trustee, Chase Bank USA, National Association, as
Delaware trustee, and the administrative trustees named therein, that, as of
[date], [20__], MortgageIT Holdings, Inc. (the "Guarantor") and its consolidated
subsidiaries had the following consolidated ratios and balances:

As of [Quarterly/Annual Financial Date], 20__


Senior secured indebtedness for borrowed money ("Debt")                $_____

Senior unsecured Debt                                                  $_____

Subordinated Debt                                                      $_____

Total Debt                                                             $_____

Ratio of (x) senior secured and unsecured Debt to (y) total Debt        _____%


[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Guarantor and its consolidated subsidiaries for the
three years ended _______, 20___].]

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Guarantor and its consolidated subsidiaries for the fiscal
quarter ended [date], 20__.]

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles ("GAAP"), the financial
position of the Guarantor and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[QUARTER] [ANNUAL] period ended [DATE], 20__, and such financial statements have
been prepared in accordance with GAAP consistently applied throughout the period
involved (expect as otherwise noted therein).


                                       F-1



      IN WITNESS WHEREOF, the undersigned has executed this Officer's Financial
Certificate as of this _____ day of _____________, 20__.

                                        MORTGAGEIT HOLDINGS, INC.


                                        By:_____________________________________

                                        Name:___________________________________

                                        MortgageIT Holdings, Inc.
                                        33 Maiden Lane
                                        New York, NY 10038
                                        212-651-7656


                                       F-2



                             DETERMINATION OF LIBOR

      With respect to the Trust Securities, the London interbank offered rate
("LIBOR") shall be determined by the Calculation Agent in accordance with the
following provisions (in each case rounded to the nearest .000001%):

      (1)   On the second LIBOR Business Day (as defined below) prior to a
Distribution Date (except with respect to the first interest payment period,
such date shall be April 8, 2005) (each such day, a "LIBOR Determination Date"),
LIBOR for any given security shall for the following interest payment period
equal the rate, as obtained by the Calculation Agent from Bloomberg Financial
Markets Commodities News, for three-month Eurodollar deposits that appears on
Dow Jones Telerate Page 3750 (as defined in the International Swaps and
Derivatives Association, Inc. 2000 Interest Rate and Currency Exchange
Definitions), or such other page as may replace such Page 3750, as of 11:00 a.m.
(London time) on such LIBOR Determination Date.

      (2)   If, on any LIBOR Determination Date, such rate does not appear on
Dow Jones Telerate Page 3750 or such other page as may replace such Page 3750,
the Calculation Agent shall determine the arithmetic mean of the offered
quotations of the Reference Banks (as defined below) to leading banks in the
London interbank market for three-month Eurodollar deposits in an amount
determined by the Calculation Agent by reference to requests for quotations as
of approximately 11:00 a.m. (London time) on the LIBOR Determination Date made
by the Calculation Agent to the Reference Banks. If, on any LIBOR Determination
Date, at least two of the Reference Banks provide such quotations, LIBOR shall
equal such arithmetic mean of such quotations. If, on any LIBOR Determination
Date, only one or none of the Reference Banks provide such quotations, LIBOR
shall be deemed to be the arithmetic mean of the offered quotations that leading
banks in the City of New York selected by the Calculation Agent are quoting on
the relevant LIBOR Determination Date for three-month Eurodollar deposits in an
amount determined by the Calculation Agent by reference to the principal London
offices of leading banks in the London interbank market; provided, that if the
Calculation Agent is required but is unable to determine a rate in accordance
with at least one of the procedures provided above, LIBOR shall be LIBOR as
determined on the previous LIBOR Determination Date.

      (3)   As used herein: "Reference Banks" means four major banks in the
London interbank market selected by the Calculation Agent; and "LIBOR Business
Day" means a day on which commercial banks are open for business (including
dealings in foreign exchange and foreign currency deposits) in London.


